Exhibit 10.2

EXECUTION VERSION

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

Among:

MERRILL LYNCH BANK USA, as the Buyer,

FIELDSTONE MORTGAGE COMPANY, as a Seller

and

FIELDSTONE INVESTMENT CORPORATION, as a Seller

Dated as of October 31, 2006

1

TABLE OF CONTENTS

Page

     
SECTION 1.
SECTION 2.
SECTION 3.
SECTION 4.
SECTION 5.
SECTION 6.
SECTION 7.
SECTION 8.
SECTION 9.
SECTION 10.
SECTION 11.
SECTION 12.
SECTION 13.
SECTION 14.
SECTION 15.
SECTION 16.
SECTION 17.
SECTION 18.
SECTION 19.
SECTION 20.
SECTION 21.
SECTION 22.
SECTION 23.
SECTION 24.
SECTION 25.
SECTION 26.
SECTION 27.
SECTION 28.
SECTION 29.
SECTION 30.
SECTION 31.
SECTION 32.
SECTION 33.
SECTION 34.
SECTION 35.
SECTION 36.
SECTION 37.
  APPLICABILITY
DEFINITIONS
INITIATION; TERMINATION
MARGIN AMOUNT MAINTENANCE
INCOME PAYMENTS
REQUIREMENTS OF LAW
TAXES.
SECURITY INTEREST; BUYER DEED
PAYMENT, TRANSFER AND CUSTODY
HYPOTHECATION OR PLEDGE OF PURCHASED ASSETS
REPRESENTATIONS
COVENANTS
EVENTS OF DEFAULT
REMEDIES
INDEMNIFICATION AND EXPENSES; RECOURSE
SERVICING
SINGLE AGREEMENT
SET-OFF
NOTICES AND OTHER COMMUNICATIONS
ENTIRE AGREEMENT; SEVERABILITY
NON-ASSIGNABILITY
TERMINABILITY
GOVERNING LAW
SUBMISSION TO JURISDICTION; WAIVERS
NO WAIVERS, ETC.
NETTING
DUE DILIGENCE
NON-UTILIZATION FEE
COMMITMENT FEE
BUYER’S APPOINTMENT AS ATTORNEY-IN-FACT
MISCELLANEOUS
CONFIDENTIALITY
INTENT
DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS
CONFLICTS
AUTHORIZATIONS
ACKNOWLEDGEMENT OF ANTI-PREDATORY LENDING POLICIES.
 
   

2

EXHIBITS

     
SCHEDULE 1
SCHEDULE 2
SCHEDULE 3
EXHIBIT I
EXHIBIT II
EXHIBIT III
EXHIBIT IV
EXHIBIT V
EXHIBIT VI
EXHIBIT VII
EXHIBIT VIII
EXHIBIT IX
EXHIBIT X
EXHIBIT XI
EXHIBIT XII
  Representations and Warranties Re: Mortgage Loans and REO Property
Existing Indebtedness
Takeout Investors
Form of Confirmation Letter
Form of Opinion Letter
UCC Filing Jurisdictions
Form of Account Agreement
Asset Schedule Fields
Asset File Documents
Underwriting Guidelines
Sellers’ Officer’s Certificate
Form of Servicer Notice
Authorized Representatives
Responsible Officers
Form of Section 7 Certificate

3

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

This is an AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT, dated as of
October 31, 2006, among FIELDSTONE MORTGAGE COMPANY, a Maryland corporation
(“FMC” and a “Seller”), FIELDSTONE INVESTMENT CORPORATION, a Maryland
corporation (“FIC” and a “Seller” and, together with FMC, the “Sellers”), and
MERRILL LYNCH BANK USA, a Utah industrial loan corporation (the “Buyer”).

The Buyer and the Sellers are parties to that certain Master Repurchase
Agreement, dated as of November 12, 2004, as amended by Amendment No. 1 dated as
of May 10, 2005, Amendment No. 2 dated as of June 1, 2005, Amendment No. 3 dated
as of July 11, 2005, Amendment No. 4 dated as of November 9, 2005, Amendment
No. 5 dated as of December 6, 2005 and Amendment No. 6 dated as of April 24,
2006 (the “Existing Repurchase Agreement”, as amended by this Amendment, the
“Repurchase Agreement”).

The parties have requested that the Existing Repurchase Agreement be amended and
restated on the terms and conditions set forth herein.



    SECTION 1. APPLICABILITY

From time to time the parties hereto shall enter into transactions in which the
respective Seller agrees to transfer to the Buyer Mortgage Loans and REO
Properties against the transfer of funds by the Buyer, with a simultaneous
agreement by the Buyer to transfer to either Seller or its designee such
Mortgage Loans and/or REO Properties at a date certain not later than the date
364 days after the related Purchase Date, against the transfer of funds by such
Seller. Each such transaction shall be referred to herein as a “Transaction” and
shall be governed by this Repurchase Agreement, unless otherwise agreed in
writing. This Repurchase Agreement is a commitment by the Buyer to engage in
Transactions as set forth herein up to the Maximum Purchase Price; provided that
the Buyer shall have no commitment to enter into any Transaction requested which
would result in the aggregate Purchase Price of the then outstanding
Transactions exceeding the Maximum Purchase Price.



    SECTION 2. DEFINITIONS

As used herein, the following terms shall have the following meanings (all terms
defined in this Section 2 or in other provisions of this Repurchase Agreement in
the singular to have the same meanings when used in the plural and vice versa):

“Acceptable SPV” shall mean a Person (established by either Seller) which issues
Structured Securities Debt.

“Accepted Servicing Practices” shall mean, with respect to any Mortgage Loan or
REO Property, those mortgage servicing practices of prudent mortgage lending
institutions which service mortgage loans and REO Property of the same type as
such Mortgage Loan or REO Property in the jurisdiction where the related
Mortgaged Property or REO Property is located.

“Account Agreement” shall mean a letter agreement between the Sellers, the
Buyer, and a depository institution to be mutually agreed upon by the Buyer and
the Sellers.

“Additional Purchased Assets” shall mean Eligible Assets or cash provided by
either Seller to the Buyer or its designee pursuant to Section 4 of this
Repurchase Agreement.

“Affiliate” shall mean with respect to any Person, any “affiliate” of such
Person, as such term is defined in the Bankruptcy Code.

“Agency” shall mean Freddie Mac or Fannie Mae, as applicable.

“Agency Security” shall mean a mortgage-backed security issued by an Agency.

“Agency Takeout Commitment” shall mean a commitment by an Agency to (a) purchase
the Mortgage Loan under any of its cash purchase programs or (b) (i) swap one or
more Mortgage Loans for an Agency Security, and (ii) sell the related Agency
Security to a Takeout Investor.

“Appraised Value” shall mean the value set forth in an appraisal made in
connection with the origination of the related Mortgage Loan as the value of the
Mortgaged Property.

“Asset File” shall mean, with respect to a Purchased Asset, the documents and
instruments relating to such Purchased Asset and set forth in Exhibit VI hereto.

“Asset Schedule” shall mean with respect to any Transaction as of any date, an
Asset Schedule in the form of a computer tape or other electronic medium
generated by the related Seller and delivered to the Buyer and the Custodian,
which provides information (including, without limitation, the information set
forth on Exhibit V attached hereto) relating to the Purchased Assets in a format
acceptable to the Buyer.

“Asset Schedule and Exception Report” shall have the meaning set forth in the
applicable Custodial Agreement.

“Asset Value” shall mean

(i) with respect to each Eligible Asset (other than Sub-Performing Mortgage
Loans, Non-Performing Mortgage Loans, Re-Performing Mortgage Loans, REO
Properties or Mortgage Loans in Foreclosure) the applicable Purchase Price
Percentage for the related Eligible Asset multiplied by the lesser of (x) the
Market Value of such Eligible Asset and (y) the outstanding principal balance of
such Eligible Asset;

(ii) with respect to each Eligible Asset that is a Re-Performing Mortgage Loan,
Non-Performing Mortgage Loan, Sub-Performing Mortgage Loan, REO Property or
Mortgage Loan in Foreclosure the applicable Purchase Price Percentage for the
related Eligible Asset multiplied by the lesser of (x) the Market Value of such
Eligible Asset and (y) the acquisition price paid by the Seller in acquiring
such Eligible Asset.

(a) Without limiting the generality of the foregoing, the Sellers acknowledge
that the Asset Value of a Purchased Asset may be reduced to zero by the Buyer
if:

(i) such Purchased Asset ceases to be an Eligible Asset;

(ii) the Purchased Asset has been released from the possession of the Custodian
under the Custodial Agreement (other than to a Takeout Investor pursuant to a
Bailee Letter) for a period in excess of 15 calendar days;

(iii) the Purchased Asset has been released from the possession of the Custodian
under the Custodial Agreement pursuant to a Bailee Letter or an Attorney Bailee
Letter, as applicable, for a period in excess of 30 calendar days

(iv) the Purchased Asset is a Wet-Ink Mortgage Loan for which the related Asset
File has not been received and certified by the Custodian by the eighth Business
Day following the related Purchase Date;

(v) such Purchased Asset is rejected by the related Takeout Investor;

(vi) such Purchased Asset (other than a Sub-Performing Mortgage Loan,
Non-Performing Mortgage Loan, Re-Performing Mortgage Loan, REO Property or
Mortgage Loan in Foreclosure) has been subject to a Transaction hereunder for
period of greater than 150 days;

(vii) such Purchased Asset is a Sub-Performing Mortgage Loan, Non-Performing
Mortgage Loan, Re-Performing Mortgage Loan, REO Property or Mortgage Loan in
Foreclosure that has been subject to a Transaction hereunder for period of
greater than 360 days;

(viii) the Buyer has determined in its commercially reasonable discretion that
the Purchased Asset (other than with respect to any Mortgage Loan in Foreclosure
or an REO Property) is not eligible for whole loan sale or securitization in a
transaction consistent with the prevailing sale and securitization industry with
respect to substantially similar Mortgage Loans;

(ix) such Purchased Asset contains a breach of a representation or warranty made
by a Seller in this Repurchase Agreement or the Custodial Agreement;

(b) the aggregate Asset Value of all D Quality Non-Conforming Mortgage Loans
that are Purchased Assets shall not exceed $5,000,000;

(c) the aggregate Asset Value of all Purchased Assets with a CLTV in excess of
100% shall not exceed $5,000,000;

(d) the aggregate Asset Value of all Land-and-Home Contracts shall not exceed
$10,000,000;

(e) the aggregate Asset Value of all Wet-Ink Mortgage Loans that are Purchased
Assets shall not exceed $100,000,000;

(f) the aggregate Asset Value of all Second Lien Mortgage Loans that are
Purchased Assets shall not exceed $100,000,000;

(g) the aggregate Asset Value of all Balloon Loans that are Purchased Assets
shall not exceed $65,000,000;

(h) the aggregate Asset Value of all Mortgage Loans in Foreclosure,
Non-Performing Mortgage Loans, Sub-Performing Mortgage Loans, REO Properties and
Re-Performing Mortgage Loans, combined, that are Purchased Assets shall not
exceed $200,000,000;

(i) the aggregate Asset Value of all Sub-Performing Mortgage Loans that are
Purchased Assets shall not exceed $125,000,000;

(j) the aggregate Asset Value of all Re-Performing Mortgage Loans that are
Purchased Assets shall not exceed $125,000,000;

(k) the aggregate Asset Value of all Non-Performing Mortgage Loans that are
Purchased Assets shall not exceed $100,000,000;

(l) the aggregate Asset Value of all Mortgage Loans in Foreclosure that are
Purchased Assets shall not exceed $45,000,000;

(m) the aggregate Asset Value of all Purchased Assets that are REO Properties
shall not exceed $50,000,000.

“Assignment and Acceptance” shall have the meaning specified in Section 21
hereof.

“Authorized Representative” shall mean, for the purposes of this Repurchase
Agreement only, an agent or Responsible Officer of the Sellers listed on
Exhibit X hereto, as such Exhibit X may be amended from time to time.

“Bailee Letter” shall have the meaning assigned to such term in the Custodial
Agreement.

“Balloon Loan” shall mean a Mortgage Loan which, by its terms, does not fully
amortize by the stated maturity date.

“Bankruptcy Code” shall mean the United States Bankruptcy Code of 1978, as
amended from time to time.

“Business” shall mean the residential mortgage lending business and all
ancillary business activities related thereto, including, without limitation,
the direct or indirect extension of loans or credit to Persons (including,
without limitation, borrowers, brokers and lenders) in connection therewith.

“Business Day” shall mean a day other than (a) a Saturday or Sunday, (b) any day
on which banking institutions are authorized or required by law, executive order
or governmental decree to be closed in the State of New York or (c) any day on
which the New York Stock Exchange is closed.

“Buyer” shall mean Merrill Lynch Bank USA, its successors in interest and
assigns, and with respect to Section 7, participants.

“Buyer Deed” shall have the meaning specified in Section 8 hereof.

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Repurchase Agreement, the amount of
such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP.

“Cash Flow Velocity” shall mean, with respect to a Mortgage Loan, the number of
Monthly Payments paid during a Test Period divided by the total number of
Monthly Payments owed during such Test Period.

“Change in Control” shall mean:

(a) any transaction or event as a result of which FIC ceases to own, directly or
indirectly, 100% of the stock of FMC;

(b) the sale, transfer, or other disposition of all or substantially all of a
Seller’s assets (excluding any such action taken in connection with any
securitization transaction); or

(c) the consummation of a merger or consolidation of FIC with or into another
entity or any other corporate reorganization, if more than 50.1% of the combined
voting power of the continuing or surviving entity’s stock outstanding
immediately after such merger, consolidation or such other reorganization is
owned by persons who were not stockholders of the Seller immediately prior to
such merger, consolidation or other reorganization.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collection Account” shall mean the account established by a financial
institution acceptable to the Buyer subject to an Account Agreement, into which
all Income shall be deposited after the occurrence of a Default or an Event of
Default.

“Combined Loan to Value Ratio” or “CLTV” shall mean, with respect to any Second
Lien Mortgage Loan, the sum of the original principal balance of such Mortgage
Loan and the outstanding principal balance of any related first lien as of the
date of origination of the Mortgage Loan, divided by the Appraised Value of the
Mortgaged Property as of the origination date.

“Commitment Fee” shall mean the product of (x) 0.125% per annum and (y) the
Maximum Purchase Price.

“Committed Mortgage Loan” shall mean a Mortgage Loan which is the subject of a
Takeout Commitment with a Takeout Investor.

“Confirmation” shall mean a Confirmation Letter in the form of Exhibit I hereto.

“Conforming Mortgage Loan” shall mean a first lien Mortgage Loan that
(i) conforms to the requirements of an Agency for securitization or cash
purchase and (ii) is subject to an Agency Takeout Commitment or a Takeout
Commitment, including, without limitation, conventional Mortgage Loans, FHA
Loans and VA Loans.

“Consolidated Tangible Net Worth” shall mean the consolidated Tangible Net Worth
of the Sellers in accordance with GAAP.

“Custodial Agreement” shall mean that certain Amended and Restated Custodial
Agreement dated as of the date hereof, among Sellers, the Buyer and Custodian as
the same may be amended from time to time.

“Custodian” shall mean Wells Fargo Bank, N.A., or any successor thereto under
the Custodial Agreement.

“D Quality Non-Conforming Mortgage Loan” shall mean a first lien Mortgage Loan
originated in accordance with the criteria established under the “D First Lien
Standard Program Parameters” as set forth in the Underwriting Guidelines.

“Default” shall mean an Event of Default or an event that with notice or lapse
of time or both would become an Event of Default.

“Dollars” and “$” shall mean lawful money of the United States of America.

“Due Date” shall mean the day of the month on which the Monthly Payment is due
on a Mortgage Loan, exclusive of any days of grace.

“Due Diligence Review” shall mean the performance by the Buyer of any or all of
the reviews permitted under Section 27 hereof with respect to any or all of the
Mortgage Loans and REO Properties, as desired by the Buyer from time to time.

“Effective Date” shall mean the date upon which the conditions precedent set
forth in Section 3(a) shall have been satisfied.

“Electronic Tracking Agreement” shall mean an Electronic Tracking Agreement
among the Buyer, the Sellers, MERS and MERSCORP, Inc., to the extent applicable
as amended from time to time.

“Eligible Assets” shall mean Purchased Assets which comply with the
representations and warranties set forth on Schedule 1 to this Repurchase
Agreement and, if a Mortgage Loan, is either (a) a Conforming Mortgage Loan,
(b) a D Quality Non-Conforming Mortgage Loan, (c) a Jumbo Mortgage Loan, (d) a
Sub-Prime Mortgage Loan or (e) a Land-and-Home Contract.

“ERISA” shall, with respect to any Person, mean the Employee Retirement Income
Security Act of 1974, as amended from time to time and any successor thereto,
and the regulations promulgated and rulings issued thereunder.

“ERISA Affiliate” shall, with respect to any Person, mean any Person which is a
member of any group of organizations (a) described in Section 414(b) or (c) of
the Code of which such Person is a member, or (b) solely for purposes of
potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of
the Code and the lien created under Section 302(f) of ERISA and Section 412(n)
of the Code, described in Section 414(m) or (o) of the Code of which such Person
is a member.

“Event of Default” shall have the meaning specified in Section 13.01 hereof.

“Event of Insolvency” shall mean, for any Person:

(a) that such Person or any Affiliate shall discontinue or abandon operation of
its business; or

(b)  that such Person or any Affiliate shall fail generally to, or admit in
writing its inability to, pay its debts as they become due; or

(c) a proceeding shall have been instituted in a court having jurisdiction in
the premises seeking a decree or order for relief in respect of such Person or
any Affiliate in an involuntary case under any applicable bankruptcy,
insolvency, liquidation, reorganization or other similar law now or hereafter in
effect, or for the appointment of a receiver, liquidator, assignee, trustee,
custodian, sequestrator, conservator or other similar official of such Person or
any Affiliate, or for any substantial part of its property, or for the
winding-up or liquidation of its affairs and such proceeding shall continue for
sixty (60) days without having been dismissed or discharged; or

(d)  the commencement by such Person or any Affiliate of a voluntary case under
any applicable bankruptcy, insolvency or other similar Law now or hereafter in
effect, or such Person’s or any Affiliate’s consent to the entry of an order for
relief in an involuntary case under any such Law, or consent to the appointment
of or taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator, conservator or other similar official of such Person, or for any
substantial part of its property, or any general assignment for the benefit of
creditors; or

(e) that such Person or any Affiliate shall become insolvent; or

(f) if such Person or any Affiliate is a corporation, such Person or any
Affiliate, or any of their Subsidiaries, shall take any corporate action in
furtherance of, or the action of which would result in any of the actions set
forth in the preceding clause (a), (b), (c), (d) or (e).

“Event of Termination” shall, with respect to each Seller, mean (a) with respect
to any Plan, a reportable event, as defined in Section 4043 of ERISA, as to
which the PBGC has not by regulation waived the requirement of Section 4043(a)
of ERISA that it be notified within 30 days of the occurrence of such event, or
(b) the withdrawal of such Seller or any ERISA Affiliate thereof from a Plan
during a plan year in which it is a substantial employer, as defined in
Section 4001(a)(2) of ERISA, or (c) the failure by such Seller or any ERISA
Affiliate thereof to meet the minimum funding standard of Section 412 of the
Code or Section 302 of ERISA with respect to any Plan, including, without
limitation, the failure to make on or before its due date a required installment
under Section 412(m) of the Code or Section 302(e) of ERISA, or (d) the
distribution under Section 4041 of ERISA of a notice of intent to terminate any
Plan or any action taken by such Seller or any ERISA Affiliate thereof to
terminate any Plan, or (e) the adoption of an amendment to any Plan that,
pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA, would result
in the loss of tax-exempt status of the trust of which such Plan is a part if
the Seller or any ERISA Affiliate thereof fails to timely provide security to
the Plan in accordance with the provisions of said Sections, or (f) the
institution by the PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or
(g) the receipt by such Seller or any ERISA Affiliate thereof of a notice from a
Multiemployer Plan that action of the type described in the previous clause (f)
has been taken by the PBGC with respect to such Multiemployer Plan, or (h) any
event or circumstance exists which may reasonably be expected to constitute
grounds for such Seller or any ERISA Affiliate thereof to incur liability under
Title IV of ERISA or under Sections 412(c)(11) or 412(n) of the Code with
respect to any Plan.

“Excluded Taxes” shall have the meaning specified in Section 7(f).

“Expenses” shall mean all present and future reasonable expenses incurred by or
on behalf of the Buyer in connection with this Repurchase Agreement or any of
the other Repurchase Documents and any amendment, supplement or other
modification or waiver related hereto or thereto, whether incurred heretofore or
hereafter, which expenses shall include the cost of title, lien, judgment and
other record searches; attorneys’ fees; and costs of preparing and recording any
UCC financing statements or other filings necessary to perfect the security
interest created hereby.

“Fannie Mae” shall mean Fannie Mae, or any successor thereto.

“FHA” shall mean the Federal Housing Administration, an agency within the United
States Department of Housing and Urban Development, or any successor thereto,
and including the Federal Housing Commissioner and the Secretary of Housing and
Urban Development where appropriate under the FHA Regulations.

“FHA Approved Mortgagee” shall mean a corporation or institution approved as a
mortgagee by the FHA under the National Housing Act, as amended from time to
time, and applicable FHA Regulations, and eligible to own and service mortgage
loans such as the FHA Loans.

“FHA Loan” shall mean a Mortgage Loan which is the subject of an FHA Mortgage
Insurance Contract.

“FHA Mortgage Insurance” shall mean, mortgage insurance authorized under the
National Housing Act, as amended from time to time, and provided by the FHA.

“FHA Mortgage Insurance Contract” shall mean the contractual obligation of the
FHA respecting the insurance of a Mortgage Loan.

“FHA Regulations” shall mean the regulations promulgated by the Department of
Housing and Urban Development under the National Housing Act, as amended from
time to time and codified in 24 Code of Federal Regulations, and other
Department of Housing and Urban Development issuances relating to FHA Loans,
including the related handbooks, circulars, notices and mortgagee letters.

“Fidelity Insurance” shall mean insurance coverage with respect to employee
errors, omissions, dishonesty, forgery, theft, disappearance and destruction,
robbery and safe burglary, property (other than money and securities) and
computer fraud in an aggregate amount acceptable to the applicable Seller’s
regulators.

“Financial Statements” shall mean the consolidated financial statements of FIC
prepared in accordance with GAAP for the year or other period then ended. Such
financial statements will be audited, in the case of annual statements, by an
Independent Accounting Firm.

“First Payment Default” shall mean, with respect to a Mortgage Loan, the failure
of the Mortgagor to make the first Monthly Payment due under the Mortgage Loan
on or before its scheduled Due Date.

“FIC” shall mean Fieldstone Investment Corporation, a Maryland corporation.

“Fitch” shall mean Fitch Ratings, Inc., or any successor thereto.

“FMC” shall mean Fieldstone Mortgage Company, a Maryland corporation.

“Forbearance Plan” shall mean a written repayment plan or forbearance agreement
giving the Mortgagor a definite period in which to reinstate a Mortgage Loan, no
more than one (1) year from the establishment of the repayment plan or
forbearance agreement.

“Foreclosure” shall mean the process of a Seller foreclosing upon the property
securing a Mortgage Loan.

“Freddie Mac” shall mean Freddie Mac, formerly known as the Federal Home Loan
Mortgage Corporation, or any successor thereto.

“GAAP” shall mean generally accepted accounting principles in the United States
of America, applied on a consistent basis and applied to both classification of
items and amounts, and shall include, without limitation, the official
interpretations thereof by the Financial Accounting Standards Board, its
predecessors and successors.

“Governmental Authority” shall mean the government of the United States of
America or of any state, county, municipality or other political subdivision
thereof or any governmental body, agency, authority, department or commission
(including, without limitation, any taxing authority) or any instrumentality or
officer of any of the foregoing (including, without limitation, any court or
tribunal) exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government and any corporation,
partnership or other entity directly or indirectly owned by or controlled by the
foregoing.

“Guarantee” shall mean, as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee of a Person shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith. The terms “Guarantee” and “Guaranteed”
used as verbs shall have correlative meanings.

“High Cost Mortgage Loan” shall mean a Mortgage Loan classified as (a) a “high
cost” loan under the Home Ownership and Equity Protection Act of 1994 or (b) a
“high cost,” “threshold,” “covered,” or “predatory” loan under any other
applicable state, federal or local law (or a similarly classified loan using
different terminology under a law, regulation or ordinance imposing heightened
regulatory scrutiny or additional legal liability for residential mortgage loans
having high interest rates, points and/or fees).

“High Purchase Price Mortgage Loan” shall mean a Purchased Asset designated as a
High Purchase Price Mortgage Loan by Seller in accordance with Section 3.

“HUD” shall mean the Department of Housing and Urban Development.

“Income” shall mean, (a) with respect to any Purchased Mortgage Loan at any
time, any principal thereof then payable and all interest, dividends or other
distributions payable thereon and (b) with respect to any REO Property during
any period, any rental payments and all proceeds of the REO Property received
upon liquidation of such REO Property during such period.

“Indebtedness” shall mean, with respect to any Person, (a) obligations created,
issued or incurred by such Person for borrowed money (whether by loan, the
issuance and sale of debt securities or the sale of Property to another Person
subject to an understanding or agreement, contingent or otherwise, to repurchase
such Property from such Person); (b) obligations of such Person to pay the
deferred purchase or acquisition price of Property or services, other than trade
accounts payable (other than for borrowed money) arising, and accrued expenses
incurred, in the ordinary course of business, so long as such trade accounts
payable are payable within 90 days of the date the respective goods are
delivered or the respective services are rendered; (c) Indebtedness of others
secured by a Lien on the Property of such Person, whether or not the respective
Indebtedness so secured has been assumed by such Person; (d) obligations
(contingent or otherwise) of such Person in respect of letters of credit or
similar instruments issued or accepted by banks and other financial institutions
for the account of such Person; (e) Capital Lease Obligations of such Person;
(f) obligations of such Person under loan agreements, warehouse finance
agreements, repurchase agreements, sale/buy-back agreements or like arrangements
(but excluding any such obligations to the Buyer or any of its Affiliates);
(g) Indebtedness of others Guaranteed by such Person; (h) all obligations of
such Person incurred in connection with the acquisition or carrying of fixed
assets by such Person; and (i) Indebtedness of general partnerships of which
such Person is a general partner.

“Indemnified Party” shall have the meaning specified in Section 15 hereof.

“Independent Accounting Firm” shall mean an independent accounting firm of
recognized national standing with the American Institute of Certified Public
Accountants or such other independent certified public accountants approved by
the Buyer (which approval shall not be unreasonably withheld or delayed).

“Interest Rate Protection Agreement” shall mean, with respect to any or all of
the Purchased Assets, any short sale of a U.S. Treasury Security, or futures
contract, or mortgage related security, or Eurodollar futures contract, or
options related contract, or interest rate swap, cap or collar agreement or
Take-out Commitment, or similar arrangement providing for protection against
fluctuations in interest rates or the exchange of nominal interest obligations,
either generally or under specific contingencies, entered into by a Seller and
an Affiliate of the Buyer, and acceptable to the Buyer.

“Jumbo Mortgage Loan” shall mean a first lien Mortgage Loan with a principal
balance of not more than $2,000,000 that (a) except with respect to the original
principal balance thereof, conforms to the requirements for securitization or
cash purchase by an Agency or are eligible for pool insurance by an insurer
acceptable to the Buyer, and (b) that either (i) will be sold or securitized by
the Seller or (ii) is subject to Takeout Commitment.

“Land-and-Home Contract” shall mean a manufactured housing installment sales
contract and installment loan agreement that is secured by a Mortgage on real
estate on which the related Manufactured Home is situated, and which
Manufactured Home is considered or classified as part of the real estate under
the laws of the jurisdiction in which it is located, including, without
limitation, all related security interests and any and all rights to receive
payments which are due pursuant thereto.

“Late Payment Fee” shall mean the excess of the Price Differential paid as a
result of its calculation at the Post-Default Rate over the Price Differential
as would have been calculated at the Pricing Rate.

“Law” shall mean, any law, treaty, rule or regulation or determination of an
arbitrator or court or other Governmental Authority, in each case applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“LIBOR Period” shall mean, with respect to each Payment Date, the period from
and including the immediately preceding Payment Date (or, with respect to the
first LIBOR Period for each Transaction, from and including the related Purchase
Date) to, but excluding such Payment Date, unless otherwise agreed to by the
Buyer and the Sellers and set forth in the related Confirmation.

“LIBOR Rate” shall mean, with respect to each day during the applicable LIBOR
Period, the rate per annum equal to the one month British Bankers Association
Rate as reported on the display designated as “BBAM” “Page DG8 4a” on Bloomberg
(or such other display as may replace “BBAM” “Page DG8 4a” on Bloomberg), as of
8:00 a.m., New York City time, on the date two Business Days prior to the
commencement of such LIBOR Period, and if such rate shall not be so quoted, or
if the related LIBOR Period shall be less than one month, the rate per annum at
which the Buyer or its Affiliate is offered dollar deposits at or about
8:00 a.m., New York City time, on the date two Business Days prior to the
commencement of the such LIBOR Period, by prime banks in the interbank
Eurodollar market where the Eurodollar and foreign currency exchange operations
in respect of its Transactions are then being conducted for delivery on such day
for a period of one month or such other period as agreed upon in writing by the
Buyer and the applicable Seller and in an amount comparable to the amount of the
related Transactions outstanding on such day.

“Lien” shall mean any lien, claim, charge, restriction, pledge, security
interest, mortgage, deed of trust or other encumbrance.

“Loan to Value Ratio” or “LTV” shall mean with respect to any Mortgage Loan, the
ratio of the original outstanding principal amount of such Mortgage Loan to the
lesser of (a) the Appraised Value of the Mortgaged Property at origination or
(b) if the Mortgaged Property was purchased within twelve (12) months of the
origination of such Mortgage Loan, the purchase price of the Mortgaged Property.

“Low Purchase Price Mortgage Loan” shall mean a Purchased Asset designated as a
Low Purchase Price Mortgage Loan by Seller in accordance with Section 3.

“Manufactured Home” shall mean a unit of manufactured housing, including all
accessions thereto, securing the indebtedness of the Mortgagor under the related
Land-and-Home Contract.

“Margin Call” shall have the meaning specified in Section 4.

“Margin Deficit” shall have the meaning specified in Section 4.

“Market Value” shall mean, as of any date with respect to any Purchased Asset,
the price at which such Mortgage Loan or REO Property could readily be sold as
determined by the Buyer in its reasonable sole discretion.

“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect upon, the operations, business, Property, condition
(financial or otherwise) or prospects of the Sellers, taken as a whole, (b) a
material impairment of the ability of any of the Sellers to perform under any of
the Repurchase Documents to which it is a party, or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability of any of
the Repurchase Documents.

“Maximum Purchase Price” shall mean $400,000,000.

“MERS” shall mean Mortgage Electronic Registration Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware, or any successor
thereto.

“MERS System” shall mean the system of recording transfers of mortgages
electronically maintained by MERS.

“Minimum Purchase Price” shall mean $2,000,000.

“Monthly Payment” shall mean the scheduled monthly payment of principal and
interest on a Mortgage Loan.

“Moody’s” shall mean Moody’s Investor’s Service, Inc., or any successors
thereto.

“Mortgage” shall mean each mortgage, assignment of rents, security agreement and
fixture filing, or deed of trust, assignment of rents, security agreement and
fixture filing, deed to secure debt, assignment of rents, security agreement and
fixture filing, or similar instrument creating and evidencing a first lien or
second lien on real property and other property and rights incidental thereto.

“Mortgage Interest Rate” shall mean the rate of interest borne on a Mortgage
Loan from time to time in accordance with the terms of the related Mortgage
Note.

“Mortgage Loan” shall mean any first or second lien, single family residential
mortgage loan evidenced by a Mortgage Note and secured by a Mortgage or any
Land-and-Home Contract, which mortgage loan or Land-and-Home Contract is subject
to a Transaction hereunder, which in no event shall include any mortgage loan or
Land-and-Home Contract which (a) is subject to Section 226.32 of Regulation Z or
any similar state law (relating to high interest rate credit/lending
transactions), (b) includes any single premium credit life or accident and
health insurance or disability insurance, (c) contains any term or condition, or
involves any loan origination practice, that has been defined as “predatory,”
“covered” or “threshold” under applicable federal, state or local law, or which
has been expressly categorized as an “unfair” or “deceptive” term, condition, or
practice in any applicable federal, state or local law dealing with “predatory”
or “high cost” mortgage lending (or a similarly classified loan using different
terminology under a law, regulation or ordinance imposing heightened regulatory
scrutiny or additional legal liability for residential mortgage loans having
high interest rates, points and/or fees) or (d) with respect to any
Land-and-Home Contract, the related Manufactured Home is not qualified to back a
“mortgage related security” as defined in Section 3(a)(41) of the Securities
Exchange Act of 1934, as amended.

“Mortgage Loan in Foreclosure” shall mean a Mortgage Loan in the process of
Foreclosure.

“Mortgage Note” shall mean the promissory note or other evidence of the
indebtedness of a Mortgagor secured by a Mortgage.

“Mortgaged Property” shall mean the real property securing repayment of the debt
evidenced by a Mortgage Note.

“Mortgagor” shall mean the obligor or obligors on a Mortgage Note, including any
Person who has assumed or guaranteed the obligations of the obligor thereunder.

“Multiemployer Plan” shall mean, with respect to any Person, a “multiemployer
plan” as defined in Section 4001(a)(3) of ERISA which is or was at any time
during the current year or the immediately preceding five (5) years contributed
to by such Person or any ERISA Affiliate thereof on behalf of its employees and
which is covered by Title IV of ERISA.

“Non-Excluded Taxes” shall have the meaning set forth in Section 7(a) hereof.

“Non-Exempt Buyer” shall have the meaning specified in Section 7(f) hereof.

“Non-Performing Mortgage Loan” shall mean, a Mortgage Loan which has been
repurchased by the Seller as part of a clean-up call invoked in connection with
a securitization for which as of the date of determination any Monthly Payment
is 90 days or more past due.

“Non-Utilization Fee” shall mean, for each calendar quarter, an amount equal to
the product of (a) 0.125% per annum and (b) the excess of (i) 50% of the Maximum
Purchase Price over (ii) the average daily aggregate outstanding Purchase Price
of the Purchased Assets during such calendar quarter.

“Obligations” shall mean (a) any amounts due and payable by a Seller to the
Buyer in connection with a Transaction hereunder, together with interest thereon
(including interest which would be payable as post-petition interest in
connection with any bankruptcy or similar proceeding) and all other fees or
expenses which are payable hereunder or under any of the Repurchase Documents
and (b) for so long as the amounts and obligations referenced in clause (a) of
this definition are outstanding, all other obligations or amounts due and
payable by a Seller to the Buyer or an Affiliate of the Buyer under any other
contract or agreement.

“Origination Date” shall mean, with respect to each Mortgage Loan, the date of
funding of the related Mortgage Note or Land-and-Home Contract.

“Other Taxes” shall have the meaning set forth in Section 7(b) hereof.

“Payment Date” shall mean the first day of each month, or if such date is not a
Business Day, the last Business Day of the preceding month.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

“Performing Mortgage Loan” shall mean, a first or second lien, fixed or
adjustable rate Mortgage Loan which has been repurchased by the Seller as part
of a clean-up call invoked in connection with a securitization for which as of
the date of determination has a Cash Flow Velocity of 1.00.

“Periodic Advance Repurchase Payment” shall have the meaning specified in
Section 5(a).

“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof).

“Plan” shall mean, with respect to any Person, any employee benefit or similar
plan that is or was at any time during the current year or immediately preceding
five (5) years established or maintained by such Person or any ERISA Affiliate
thereof and that is covered by Title IV of ERISA, other than a Multiemployer
Plan.

“PMI Policy” shall mean a policy of primary mortgage guaranty insurance issued
by a Qualified Insurer, as required by this Repurchase Agreement with respect to
certain Mortgage Loans.

“Post-Default Rate” shall mean a rate equal to the sum of (a) the Pricing Rate
plus (b) two percent (2.00%).

“Price Differential” shall mean, with respect to any Transaction hereunder as of
any date, the aggregate amount obtained by daily application of the Pricing Rate
(or, during the continuation of an Event of Default, by daily application of the
Post-Default Rate) for such Transaction to the Purchase Price for such
Transaction on a 360 day per year basis for the actual number of days during the
period commencing on (and including) the Purchase Date for such Transaction and
ending on (but excluding) the Repurchase Date (reduced by any amount of such
Price Differential previously paid by a Seller to the Buyer with respect to such
Transaction).

“Pricing Rate” shall mean a rate per annum equal to the sum of (a) the LIBOR
Rate plus (b) the Pricing Spread.

“Pricing Spread” shall mean:

(a) with respect to Transactions the subject of which are High Purchase Price
Mortgage Loans which are:

(i) Mortgage Loans other than Wet-Ink Mortgage Loans, Re-Performing Mortgage
Loans, Sub-Performing Mortgage Loans, Non-Performing Mortgage Loans or Mortgage
Loans in Foreclosure, 0.80%; or

(ii) Wet-Ink Mortgage Loans, 1.125%.

(b) with respect to Transactions the subject of which are Low Purchase Price
Mortgage Loans which are:

(i) Mortgage Loans other than Wet-Ink Mortgage Loans, Re-Performing Mortgage
Loans, Sub-Performing Mortgage Loans, Non-Performing Mortgage Loans or Mortgage
Loans in Foreclosure, 0.625%; or

(ii) Wet-Ink Mortgage Loans, 1.00%;

(c) with respect to Transactions the subject of which are Re-Performing Mortgage
Loans, 0.90%;

(d) with respect to Transactions the subject of which are Sub-Performing
Mortgage Loans, 1.375%;

(e) with respect to Transactions the subject of which are Non-Performing
Mortgage Loans, 1.75%;

(f) with respect to Transactions the subject of which are Mortgage Loans in
Foreclosure, 2.00%; and

(g) with respect to Transactions the subject of which are REO Properties, 2.00%.

In no event shall the following Mortgage Loans be considered High Purchase Price
Mortgage Loans or Low Purchase Price Mortgage Loans: Re-Performing Mortgage
Loans, Sub-Performing Mortgage Loans, Non-Performing Mortgage Loans, REO
Properties or Mortgage Loans in Foreclosure. Such Mortgage Loans shall be
excluded from Sellers’ election under Section 3(c).

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

“Purchase Date” shall mean the date on which Purchased Assets are transferred by
a Seller to the Buyer or its designee.

“Purchase Price” shall mean:

(a) on the Purchase Date, the Asset Value on such date; and

(b) thereafter, except where the Buyer and a Seller agree otherwise, such
Purchase Price decreased by the amount of any cash, Income and Periodic Advance
Repurchase Payments actually received by the Buyer pursuant to Section 5 or
applied to reduce a Seller’s obligations under Section 4(b) hereof.

“Purchase Price Percentage” shall mean:

(a) in the case of Mortgage Loans, that are High Purchase Price Mortgage Loans,
the following percentage, as applicable:

(i) with respect to each Mortgage Loan which is a Wet-Ink Mortgage Loan (other
than a Conforming Mortgage Loan or Jumbo Mortgage Loan, that, in either case, is
a Wet-Ink Mortgage Loan), 93%;

(ii) with respect to each Mortgage Loan which is a Wet-Ink Mortgage Loan that is
either a Conforming Mortgage Loan or Jumbo Mortgage Loan, 95%;

(iii) with respect to each Mortgage Loan (other than a Conforming Mortgage Loan,
Jumbo Mortgage Loan, Wet-Ink Mortgage Loan, Re-Performing Mortgage Loan,
Sub-Performing Mortgage Loan, Non-Performing Mortgage Loan or Mortgage Loan in
Foreclosure), 97%; and

(iv) with respect to each Mortgage Loan which is a Conforming Mortgage Loan or a
Jumbo Mortgage Loan (other than a Wet-Ink Mortgage Loan, Re-Performing Mortgage
Loan, Sub-Performing Mortgage Loan, Non-Performing Mortgage Loan or Mortgage
Loan in Foreclosure), 98%.

(b) in the case of Mortgage Loans, that are Low Purchase Price Mortgage Loans,
the following percentage, as applicable:

(i) with respect to each Mortgage Loan which is a Wet-Ink Mortgage Loan (other
than a Conforming Mortgage Loan or Jumbo Mortgage Loan, that, in either case, is
a Wet-Ink Mortgage Loan), 91%;

(ii) with respect to each Mortgage Loan which is a Wet-Ink Mortgage Loan that is
either a Conforming Mortgage Loan or Jumbo Mortgage Loan, 93%;

(iii) with respect to each Mortgage Loan (other than a Conforming Mortgage Loan,
Jumbo Mortgage Loan, Wet-Ink Mortgage Loan, Re-Performing Mortgage Loan,
Sub-Performing Mortgage Loan, Non-Performing Mortgage Loan or Mortgage Loan in
Foreclosure), 95%; and

(iv) with respect to each Mortgage Loan which is a Conforming Mortgage Loan or a
Jumbo Mortgage Loan (other than a Wet-Ink Mortgage Loan, Re-Performing Mortgage
Loan, Sub-Performing Mortgage Loan, Non-Performing Mortgage Loan or Mortgage
Loan in Foreclosure), 96%.”

(c) with respect to each Mortgage Loan which is a Mortgage Loan in Foreclosure,
80%.

(d) with respect to each REO Property, 80%.

(e) with respect to each Mortgage Loan which is a Non-Performing Mortgage Loan,
85%.

(f) with respect to each Mortgage Loan which is a Sub-Performing Mortgage Loan,
90%.

(g) with respect to each Mortgage Loan which is a Re-Performing Mortgage Loan,
90%.

In no event shall the following Mortgage Loans be considered High Purchase Price
Mortgage Loans or Low Purchase Price Mortgage Loans: Re-Performing Mortgage
Loans, Sub-Performing Mortgage Loans, Non-Performing Mortgage Loans, REO
Properties or Mortgage Loans in Foreclosure. Such Mortgage Loans shall be
excluded from Sellers’ election under Section 3(c).

“Purchased Asset” shall mean a Mortgage Loan or REO Property and any Additional
Purchased Asset as evidenced by a Confirmation and a Trust Receipt.

“Purchased Asset Report” shall mean a report, delivered with each Transaction
Request, on the last day of each month (or if such date is not a Business Day,
the next preceding Business Day), or upon the request of the Buyer, including an
Asset Schedule in the form of Exhibit V hereto, setting forth information with
respect to the Purchased Assets (and Mortgage Loans and REO Properties proposed
to be the subject of a Transaction on the related Purchase Date, if applicable).

“Purchased Mortgage Loans” shall mean a Purchased Asset that is a Mortgage Loan.

“Qualified Insurer” shall mean a mortgage guaranty insurance company duly
authorized and licensed where required by law to transact mortgage guaranty
insurance business and acceptable under the Underwriting Guidelines.

“Rating Agency” shall mean any of S&P, Moody’s or Fitch.

“Records” shall mean all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by a Seller or any other person or entity with respect to a Purchased
Asset. Records shall include the Mortgage Notes, any Mortgages, the Asset Files,
the credit files related to the Purchased Asset and any other instruments
necessary to document or service a Purchased Asset.

“Register” shall have the meaning specified in Section 21 hereof.

“Regulations T, U and X” shall mean Regulations T, U and X of the Board of
Governors of the Federal Reserve System (or any successor), as the same may be
modified and supplemented and in effect from time to time.

“REIT” shall mean a real estate investment trust, as defined in Section 856 of
the Code.

“REO Property” shall mean a Mortgaged Property acquired by a Seller as a result
of the liquidation of a Mortgage Loan.

“Re-Performing Mortgage Loan” shall mean, a first or second lien, fixed or
adjustable rate Mortgage Loan which has been repurchased by the Seller as part
of a clean-up call invoked in connection with a securitization for which as of
the date of determination has a Cash Flow Velocity of 0.75 or higher.

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty (30) day notice period is
waived under subsections         .21, .22, .24, .26, .27 or .28 of PBGC Reg.
§ 4043.

“Repurchase Agreement” shall mean this Master Repurchase Agreement between the
Buyer and the Sellers, dated as of the date hereof as the same may be further
amended, supplemented or otherwise modified in accordance with the terms hereof.

“Repurchase Assets” shall have the meaning provided in Section 8 hereof.

“Repurchase Date” shall mean the date on which a Seller is to repurchase the
Purchased Assets subject to a Transaction from the Buyer as specified in the
related Confirmation, or if not so specified on a date requested pursuant to
Section 3(d) or on the Termination Date, including any date determined by
application of the provisions of Sections 3 or 14, or the date identified to the
Buyer by a Seller as the date that the related Mortgage Loan is to be sold
pursuant to a Take-out Commitment.

“Repurchase Documents” shall mean this Repurchase Agreement, the Custodial
Agreement, the Electronic Tracking Agreement, a Servicer Notice, if any, the
Settlement Account Control Agreement and the Account Agreement.

“Repurchase Price” shall mean the price at which Purchased Assets are to be
transferred from the Buyer or its designee to a Seller upon termination of a
Transaction, which will be determined in each case (including Transactions
terminable upon demand) as the sum of the Purchase Price and the Price
Differential as of the date of such determination.

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its Property is subject.

“Responsible Officer” shall mean an officer of the Sellers listed on Exhibit XI
hereto, as such Exhibit XI may be amended from time to time.

“Reset Date” shall mean the last day of the related LIBOR Period.

“S&P” shall mean Standard & Poor’s Ratings Services, or any successor thereto.

“SEC” shall mean the Securities Exchange Commission.

“Second Lien Mortgage Loan” shall mean a Mortgage Loan secured by a second lien
on the related Mortgaged Property.

“Section 7 Certificate” shall have the meaning specified in Section 7 (f)(ii)
hereof.

“Seller” shall mean either FMC or FIC, as applicable.

“Seller Excluded Guarantees” shall mean (a) mortgage repurchase and warehouse
facilities whereby the Sellers are jointly and severally liable thereunder;
(b) mortgage repurchase and warehouse facilities, mortgage loan sale or purchase
agreements, leases and third party vendor agreements whereby FIC guarantees the
obligations of its Subsidiaries thereunder; and (c) obligations of the Seller
pursuant to surety bonds required in connection with state licensing of branch
offices.

“Servicer” shall mean FMC or any successor or permitted assigns.

“Servicer Notice” shall mean the notice acknowledged by the Servicer
substantially in the form of Exhibit IX hereto.

“Servicing Agreement” shall mean any servicing agreement entered into among a
Seller and a Servicer, as the same may be amended from time to time.

“Settlement Account” shall have the meaning set forth in the Custodial
Agreement.

“Settlement Account Control Agreement” shall mean the Settlement Account Control
Agreement entered into among the Buyer, the Sellers and the Custodian, dated as
of the date hereof as the same may be further amended, supplemented or otherwise
modified in accordance with its terms.

“Single-Employer Plan” shall mean a single-employer plan as defined in
Section 4001(a)(15) of ERISA which is subject to the provisions of Title IV of
ERISA.

“Structured Securities Debt” shall mean any Indebtedness issued in connection
with an asset backed securitization transaction incurred by an Acceptable SPV,
provided that (a) such Indebtedness is non-recourse to any shareholder or equity
owner of such Acceptable SPV, (b) such indebtedness is publicly issued
Indebtedness of the Acceptable SPV and (c) such Indebtedness is rated by at
least one (1) Rating Agency.

“Sub-Performing Mortgage Loan” shall mean, a Mortgage Loan which has been
repurchased by the Seller as part of a clean-up call invoked in connection with
a securitization for which as of the date of determination (a) has a Cash Flow
Velocity of less than 0.75 and (b) for which any Monthly Payment is less than
ninety (90) days past due.

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.

“Sub-Prime Mortgage Loan” shall mean a first lien Mortgage Loan originated in
accordance with the Underwriting Guidelines for sub-prime mortgage loans,
acceptable to the Buyer in its sole discretion

“Takeout Commitment” shall mean a commitment of a Seller to sell one or more
Mortgage Loans to a Takeout Investor, and the corresponding Takeout Investor’s
commitment back to Seller to effectuate the foregoing.

“Takeout Investor” shall mean any institution which has made a Takeout
Commitment and has been approved by the Buyer. The initial list of Takeout
Investors is attached hereto as Schedule 3, which schedule may be amended from
time to time with the Buyer’s consent.

“Tangible Net Worth” shall mean, for any Person as of a particular date,

(a) all amounts which would be included under capital on a balance sheet of such
Person at such date, determined in accordance with GAAP, less

(b) (i) amounts owing to such Person from Affiliates, or from officers,
employees, shareholders or other Persons similarly affiliated with such Person,
(ii) intangible assets and (iii) deferred tax charge.

“Taxes” shall have the meaning set forth in Section 7(a) hereof.

“Termination Date” shall mean the date which is 364 days from the date hereof
which shall be October 30, 2007.

“Termination Event” shall have the meaning set forth in Section 13.02 hereof.

“Test Period” means any four (4) consecutive calendar months.

“Transaction” shall have the meaning specified in Section 1.

“Transaction Request” shall mean a request from a Seller to the Buyer to enter
into a Transaction.

“Trust Receipt” shall have the meaning set forth in the Custodial Agreement.

“Underwriting Guidelines” shall mean the underwriting guidelines of FMC,
attached hereto as Exhibit VII.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York.

“VA” shall mean the U.S. Department of Veterans Affairs, an agency of the United
States of America, or any successor thereto including the Secretary of Veterans
Affairs.

“VA Approved Lender” shall mean a lender which is approved by the VA to act as a
lender in connection with the origination of VA Loans.

“VA Loan” shall mean a Mortgage Loan which is subject of a VA Loan Guaranty
Agreement as evidenced by a VA Loan Guaranty Agreement, or a Mortgage Loan which
is a vender loan sold by the VA.

“VA Loan Guaranty Agreement” shall mean the obligation of the United States to
pay a specific percentage of a Mortgage Loan (subject to a maximum amount) upon
default of the Mortgagor pursuant to the Servicemen’s Readjustment Act, as
amended.

“Wet-Ink Mortgage Loan” shall mean a closed and funded Mortgage Loan which
either Seller is selling to the Buyer and for which the Asset File has not been
delivered to the Custodian.

“Wet-Ink Trust Receipt” shall have the meaning set forth in the Custodial
Agreement.



    SECTION 3. INITIATION; TERMINATION

(a) Conditions Precedent to Initial Transaction. The Buyer’s obligation to enter
into the initial Transaction hereunder is subject to the satisfaction,
immediately prior to or concurrently with the making of such Transaction, of the
condition precedent that the Buyer shall have received from the Seller any fees
and expenses payable hereunder, and all of the following documents, each of
which shall be satisfactory to the Buyer and its counsel in form and substance:

(i) The following Repurchase Documents delivered to the Buyer:

(A) Repurchase Agreement. This Repurchase Agreement, duly executed by the
parties thereto;

(B) Custodial Agreement. The Custodial Agreement, duly executed by the parties
thereto;

(C) Account Agreement. An Account Agreement, duly executed by the parties
thereto in form and substance acceptable to the Buyer;

(D) Electronic Tracking Agreement. To the extent the Sellers are selling
Mortgage Loans which are registered on the MERS® System, an Electronic Tracking
Agreement entered into, duly executed and delivered by the parties thereto, in
full force and effect, free of any modification, breach or waiver;

(E) Settlement Account Control Agreement. With respect to each Seller, the
related Settlement Account Control Agreement, executed and delivered by a duly
authorized officer of each of the Buyer, such Seller and Custodian.

(ii) Opinions of Counsel. An opinion or opinions of outside counsel to the
Sellers, substantially in the form of Exhibit II.

(iii) Sellers Organizational Documents. With respect to each Seller, a
certificate of corporate existence of such Seller delivered to the Buyer prior
to the Effective Date (or if unavailable, as soon as available thereafter) and
certified copies of the certificate of incorporation and by-laws (or equivalent
documents) of such Seller and of all corporate or other authority for such
Seller with respect to the execution, delivery and performance of the Repurchase
Documents and each other document to be delivered by such Seller from time to
time in connection herewith.

(iv) Security Interest. Evidence that all other actions necessary or, in the
opinion of the Buyer, desirable to perfect and protect the Buyer’s interest in
the Purchased Mortgage Loans and other Repurchase Assets have been taken,
including, without limitation, UCC searches and duly authorized and filed
Uniform Commercial Code financing statements on Form UCC-1.

(v) Underwriting Guidelines. A true and correct copy of the Underwriting
Guidelines certified by an officer of FMC.

(vi) Insurance. With respect to each Seller, evidence that such Seller has added
the Buyer as a loss payee under such Seller’s Fidelity Insurance.

(vii) Other Documents. Such other documents as the Buyer may reasonably request,
in form and substance reasonably acceptable to the Buyer.

(b) Conditions Precedent to All Transactions. Upon satisfaction of the
conditions set forth in Section 3(a), the Buyer shall enter into a Transaction
with the related Seller; provided, however, that the Buyer’s obligation to enter
into each Transaction (including the initial Transaction) is subject to the
satisfaction of the following further conditions precedent, both immediately
prior to entering into such Transaction and also after giving effect thereto to
the intended use thereof:

(i) The Buyer shall have executed and delivered a Confirmation in accordance
with the procedures set forth in Section 3(c);

(ii) No Termination Event, Default or Event of Default shall have occurred and
be continuing under the Repurchase Documents;

(iii) Both immediately prior to the Transaction and also after giving effect
thereto and to the intended use thereof, the representations and warranties made
by the related Seller in Section 11 hereof, shall be true, correct and complete
on and as of such Purchase Date in all material respects with the same force and
effect as if made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date);

(iv) After giving effect to the requested Transaction, (A) the aggregate
outstanding Purchase Price for all Purchased Assets subject to then outstanding
Transactions under this Repurchase Agreement shall not exceed the Maximum
Purchase Price and (B) the requested Purchase Price shall be no less than the
Minimum Purchase Price;

(v) After giving effect to the requested Transaction, the Asset Value of all
Purchased Assets exceeds the aggregate Purchase Price for such Transactions;

(vi) On or prior to 2 p.m. (New York Time) one (1) Business Day prior to the
related Purchase Date, the Seller shall have delivered to the Buyer (a) a
Transaction Request, and (b) a Purchased Asset Report;

(vii) With respect to Transactions the subject of which are Wet-Ink Mortgage
Loans, by 3:00 p.m. (New York City time) on the related Purchase Date, the Buyer
shall have received a Wet-Ink Trust Receipt for each Wet-Ink Mortgage Loan with
the related Asset Schedule attached thereto;

(viii) The related Seller shall have delivered to the Custodian the Asset File
with respect to each Purchased Asset which is not a Wet-Ink Mortgage Loan and
the Custodian shall have issued a Trust Receipt with respect to each such
Purchased Asset to the Buyer and (B) with respect to each Wet-Ink Mortgage Loan,
by no later than 1:00 p.m. (New York City time) on the eighth Business Day
following the applicable Purchase Date, the related Seller shall deliver the
Asset File to the Custodian;

(ix) The Buyer shall have received all fees and expenses of counsel to the Buyer
as contemplated by Sections 15(b) and 27 which amounts, at the Buyer’s option,
may be withheld from the proceeds remitted by the Buyer to the Sellers pursuant
to any Transaction hereunder;

(x) No event or events shall have occurred in the good faith determination of
the Buyer resulting in the effective absence of a “repo market” or comparable
“lending market” for financing debt obligations secured by securities or an
event or events shall have occurred resulting in the Buyer not being able to
finance the Purchased Assets through the “repo market” or “lending market” with
traditional counterparties at rates which would have been reasonable prior to
the occurrence of such event or events; provided, that the Buyer shall be
obligated to enter into Transactions at such time as the “repo market” or
“lending market” resumes and provided, further, that if the Buyer shall invoke
the foregoing provision, the Buyer shall use reasonable efforts to ascertain a
Pricing Rate (which may be higher) at which the Buyer would be willing to enter
into Transactions notwithstanding the circumstances which gave rise to the Buyer
invoking the foregoing provision;

(xi) In the event that either Seller makes any material amendment or
modification to the Underwriting Guidelines, such Seller shall have promptly
delivered notice of the amended or modified Underwriting Guidelines to Buyer
with appropriate access to such Underwriting Guidelines. If the Buyer does not
notify the Sellers of the Buyer’s disapproval within ten (10) Business Days of
the Buyer’s receipt of such notice (any such disapproval as determined by Buyer
in its sole good faith discretion), the proposed amendments or modifications
shall be deemed approved; and

(xii) Each Transaction Request delivered by the related Seller hereunder shall
constitute a certification by such Seller that all the conditions set forth in
this Section 3(b) (other than clause (x) hereof) have been satisfied (both as of
the date of such notice or request and as of the date of such purchase).

(xiii) FIC has satisfied all of the following asset or income tests:

(A) At the close of each taxable year, at least 75 percent of FIC’s gross income
consists of (i) “rents from real property” within the meaning of Section
856(c)(3)(A) of the Code, (ii) interest on obligations secured by mortgages on
real property or on interests in real property, within the meaning of Section
856(c)(3)(B) of the Code, (iii) gain from the sale or other disposition of real
property (including interests in real property and interests in mortgages on
real property) which is not property described in Section 1221(a)(1) of the
Code, within the meaning of Section 856(c)(3)(C) of the Code, (iv) dividends or
other distributions on, and gain (other than gain from “prohibited transactions”
within the meaning of Section 857(b)(6)(B)(iii) of the Code) from the sale or
other disposition of, transferable shares (or transferable certificates of
beneficial interest) in other qualifying REITs within the meaning of
Section 856(d)(3)(D) of the Code, and (v) amounts described in
Sections 856(c)(3)(E) through 856(c)(3)(I) of the Code.

(B) At the close of each taxable year, at least 95 percent of FIC’s gross income
consists of (i) the items of income described in paragraph (i) hereof (other
than those described in Section 856(c)(3)(I) of the Code), (ii) gain realized
from the sale or other disposition of stock or securities which are not property
described in Section 1221(a)(1) of the Code, (iii) interest, (iv) dividends, and
(v) income derived from payments to FIC on interest rate swap or cap agreements,
options, futures contracts, forward rate agreements and other similar financial
instruments entered into to reduce the interest rate risks with respect to any
indebtedness incurred or to be incurred to acquire or carry real estate assets,
or gain from the sale or other disposition of such an investment as described in
section 856(c)(5)(G), in each case within the meaning of Section 856(c)(2) of
the Code.

(C) At the close of each quarter of FIC’s taxable years, at least 75 percent of
the value of FIC’s total assets (as determined in accordance with Treasury
Regulations Section 1.856-2(d)) has consisted of and will consist of real estate
assets within the meaning of Sections 856(c)(4) and 856(c)(5)(B) of the Code,
cash and cash items (including receivables which arise in the ordinary course of
FIC’s operations, but not including receivables purchased from another person),
and Government securities.

(D) At the close of each quarter of each of FIC’s taxable years, (a) not more
than 25 percent of FIC’s total asset value will be represented by securities
(other than those described in paragraph (iii), (b) not more than 20 percent of
FIC’s total asset value will be represented by securities of one or more taxable
REIT subsidiaries, and (c) (i) not more than 5 percent of the value of FIC’s
total assets will be represented by securities of any one issuer (other than
those described in paragraph (iii) and securities of taxable REIT subsidiaries),
and (ii) FIC will not hold securities possessing more than 10 percent of the
total voting power or value of the outstanding securities of any one issuer
(other than those described in paragraph (iii), securities of taxable REIT
subsidiaries, and securities of a qualified REIT subsidiary within the meaning
of Section 856(i) of the Code).

(c) Initiation; Confirmation.

(i) Each Seller shall deliver a Transaction Request to the Buyer on or prior to
2:00 p.m. on the date one (1) Business Day prior to entering into any
Transaction. Such Transaction Request shall include a Asset Schedule with
respect to the Mortgage Loans to be sold in such requested Transaction. The
Buyer shall confirm the terms of each Transaction by issuing a written
confirmation to the related Seller promptly after the parties enter into such
Transaction in the form of Exhibit I attached hereto (a “Confirmation”). Such
Confirmation shall set forth (A) the Purchase Date, (B) the Purchase Price,
(C) the Repurchase Date, (D) the Pricing Rate applicable to the Transaction,
(E) the applicable Purchase Price Percentages, (F) the LIBOR Period and
(G) additional terms or conditions not inconsistent with this Repurchase
Agreement.

(ii) The Repurchase Date for each Transaction shall not be later than the date
which is 364 days after the related Purchase Date. The LIBOR Period for each
Transaction shall be one month, unless agreed to in writing by the Buyer.

(iii) Each Confirmation, together with this Repurchase Agreement, shall be
conclusive evidence of the terms of the Transaction(s) covered thereby unless
objected to in writing by the related Seller no more than three (3) Business
Days after the date the Confirmation was received by such Seller or unless a
corrected Confirmation is sent by the Buyer. An objection sent by such Seller
must state specifically that the writing which is an objection, must specify the
provision(s) being objected to by such Seller, must set forth such provision(s)
in the manner that such Seller believes they should be stated, and must be
received by the Buyer no more than three (3) Business Days after the
Confirmation was received by such Seller.

(iv) Subject to the terms and conditions of this Repurchase Agreement, until the
Termination Date the Sellers may sell, repurchase and resell Eligible Assets
hereunder.

(v) In no event shall a Transaction be entered into when the Repurchase Date for
such Transaction would be later than the Termination Date.

(vi) No later than 12:00 p.m., New York City time, one (1) Business Day prior to
the requested Purchase Date, the related Seller shall deliver to the Custodian
the Mortgage Loan File pertaining to each Eligible Asset (other than a Wet-Ink
Mortgage Loan) to be purchased by the Buyer.

(vii) Subject to the satisfaction of the provisions of this Section 3, the
Purchase Price will then be made available to the related Seller by the Buyer
transferring, via wire transfer, in the aggregate amount of such Purchase Price
in funds immediately available. The Buyer will use commercially reasonable
efforts to initiate the wire transfer referred to above by 2:00 p.m., New York
City time.

(viii) Once per month during any calendar month, with respect to all requested
Transactions and all related Purchased Assets, Sellers shall designate all such
Purchased Assets as either Low Purchase Price Mortgage Loans or High Purchase
Price Mortgage Loans. In the event that Sellers fail to make such designation,
the Purchase Price election set forth above will not be available and all
Purchased Assets in such calendar month shall be treated as Low Purchase Price
Mortgage Loans.

(ix) Once per month during any calendar month and with respect to all High
Purchase Price Mortgage Loans, Sellers may, by prior written notice to Buyer,
elect to transfer cash to the account of Buyer specified in Section 9; provided
that such cash is sufficient to cause the Purchase Price of such High Purchase
Price Mortgage Loans recalculated to include such cash, low enough to classify
such High Purchase Price Mortgage Loans as Low Purchase Price Mortgage Loans.
Any amounts so transferred shall be allocated to all High Purchase Price
Mortgage Loans to effect such recalculation.

(d) Repurchase.

(i) Each Seller may repurchase Purchased Assets without penalty or premium,
subject to the last sentence of this Section 3(d)(i), on any date. The
Repurchase Price payable for the repurchase of any such Purchased Asset shall be
reduced as provided in Section 5(a) or 4(d). If either Seller intends to make
such a repurchase, such Seller shall give one (1) Business Day’s prior written
notice thereof to the Buyer, designating the Purchased Assets to be repurchased.
If such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, and, on receipt, such amount shall be
applied to the Repurchase Price for the designated Purchased Assets. If any
Purchased Asset is repurchased on any date other than the Reset Date for such
Transaction, the related Seller shall pay to the Buyer any amount required to
compensate such Buyer for any additional losses, costs or expenses which it may
reasonably incur as a result of such repurchase, including, without limitation,
any loss, cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by the Buyer to fund or maintain such
Transaction.

(ii) Prior to an Event of Default, if any Purchased Asset is finally liquidated
in the ordinary course of servicing such Purchased Asset during any monthly
period, (A) the Repurchase Date for such Purchased Asset shall be the date of
liquidation, (B) all proceeds of such liquidation shall be held by Sellers and
the Servicer, in trust for Buyer and shall constitute the property of the Buyer,
and (C) the Repurchase Price for such Purchased Asset (including Price
Differential through the date of payment) shall be paid to Buyer on the first
Business Day of the following month.

(iii) On the Repurchase Date, (A) termination of the Transaction will be
effected by reassignment to the related Seller or its designee of the Purchased
Assets (and any Income in respect thereof received by the Buyer not previously
credited or transferred to, or applied to the obligations of, such Seller
pursuant to Section 5) against the simultaneous transfer of the Repurchase Price
to an account of the Buyer. Such Seller is obligated to obtain the Asset Files
from the Buyer or its designee at such Seller’s expense on the Repurchase Date.



    SECTION 4. MARGIN AMOUNT MAINTENANCE

(a) The Buyer shall determine the Asset Value of the Purchased Assets on a
weekly basis, or at such intervals as determined by the Buyer in its sole
discretion.

(b) If at any time the aggregate Asset Value of all related Purchased Assets
subject to all Transactions is less than the aggregate Purchase Price for all
such Transactions (a “Margin Deficit”), then the Buyer may by notice to the
Sellers (as such notice is more particularly set forth below, a “Margin Call”),
require the Sellers to transfer to the Buyer or its designee cash or Eligible
Assets approved by the Buyer in its sole discretion (“Additional Purchased
Assets”) so that the aggregate Asset Value of the Purchased Assets, including
any such cash or Additional Purchased Assets or cash, will thereupon equal or
exceed the aggregate Purchase Price for all Transactions. If the Buyer delivers
a Margin Call to the Sellers on or prior to 9:30 a.m. (New York City time) on
any Business Day, then the Sellers shall transfer cash or Additional Purchased
Assets to the Buyer no later than 5 p.m. (New York City time) that day. In the
event the Buyer delivers a Margin Call to the Sellers after 9:30 a.m. (New York
City time) on any Business Day, the Sellers shall be required to transfer cash
or Additional Purchased Assets no later than 5:00 p.m. (New York City time) on
the subsequent Business Day.

(c) The Buyer’s election, in its sole and absolute discretion, not to make a
Margin Call at any time there is a Margin Deficit shall not in any way limit or
impair its right to make a Margin Call at any time a Margin Deficit exists.

(d) Any cash transferred to the Buyer pursuant to Section 4(b) above shall be
credited to the Repurchase Price of the related Transactions.

(e) Notwithstanding anything to the contrary herein, if a Margin Deficit occurs
with respect to a Low Purchase Price Mortgage Loan, which, if considered to be a
High Purchase Price Mortgage Loan, would not cause a Margin Deficit to occur,
then Sellers may transfer to Buyer cash in an amount at least equal to the
Margin Deficit, provided that such cash is sufficient to ensure such Purchased
Asset is fully compliant as a Low Purchase Price Mortgage Loan.



    SECTION 5. INCOME PAYMENTS

(a) Notwithstanding that the Buyer and the Sellers intend that the Transactions
hereunder be sales to the Buyer of the Purchased Assets, Sellers shall pay to
the Buyer the accreted value of the Price Differential (less any amount of such
Price Differential previously paid by the Sellers to the Buyer) plus the amount
of any unpaid Margin Deficit (each such payment, a “Periodic Advance Repurchase
Payment”) on each Payment Date. Not later than 5:00 p.m. (New York City time)
one (1) Business Day prior to each Payment Date, the Buyer shall give the
Sellers notice of the amount of the Periodic Advance Repurchase Payment;
provided, however, that failure of the Buyer to give such notice shall not
relieve the Sellers of their obligations to pay the Periodic Advance Repurchase
Payment. Notwithstanding the preceding sentence, if the Sellers fail to make all
or part of the Periodic Advance Repurchase Payment by 5:00 p.m. (New York City
time) on any Payment Date, the Pricing Rate shall be equal to the Post-Default
Rate until the Periodic Advance Repurchase Payment is received in full by the
Buyer.

(b) The Sellers shall hold for the benefit of the Buyer all Income, including
without limitation all Income received by or on behalf of the Seller with
respect to such Purchased Assets. All Income shall be held for the Buyer and
shall constitute the property of the Buyer. With respect to each Payment Date,
the Sellers shall remit all Income as follows:

(i) first, to the payment of all costs and fees payable by the Sellers pursuant
to this Repurchase Agreement;

(ii) second, to the Buyer in payment of any accrued and unpaid Price
Differential;

(iii) third, without limiting the rights of the Buyer under Section 4 of this
Repurchase Agreement, to the Buyer, in the amount of any unpaid Margin Deficit;

(iv) fourth, any remaining amounts to the Sellers.

(c) Notwithstanding the foregoing, after the occurrence of an Event of Default,
the Sellers shall deposit such Income in a deposit account (the title of which
shall indicate that the funds therein are being held in trust for the Buyer)
(the “Collection Account”) with a financial institution acceptable to the Buyer
and subject to the Account Agreement. All such Income shall be held in trust for
the Buyer, shall constitute the property of the Buyer and shall not be
commingled with other property of the Sellers or any Affiliate of the Sellers
except as expressly permitted above. Funds deposited in the Collection Account
during any month shall be held therein, in trust for the Buyer, until the next
Payment Date. Notwithstanding the preceding provisions, if an Event of Default
has occurred, all funds in the Collection Account shall be withdrawn and applied
as determined by the Buyer and any remaining amounts to the Sellers.

(d) To the extent that the Buyer receives any funds from a Takeout Investor with
respect to the purchase by such Takeout Investor of a Mortgage Loan, the Buyer
shall promptly apply such funds in accordance with the same order of priority
set forth in Section 5(b) hereof.

(e) The Buyer shall offset against the Repurchase Price of each such Transaction
all Income and Periodic Advance Repurchase Payments actually received by the
Buyer pursuant to Section 5(a), excluding any Late Payment Fees paid pursuant to
any Periodic Advance Repurchase Payments made at the Post-Default Rate pursuant
to Section 5(a).



    SECTION 6. REQUIREMENTS OF LAW

(a) If any Requirement of Law (other than with respect to any amendment made to
the Buyer’s certificate of incorporation and by-laws or other organizational or
governing documents) or any change in the interpretation or application thereof
or compliance by the Buyer with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof:

(i) shall subject the Buyer to any Tax of any kind whatsoever with respect to
this Repurchase Agreement or any Transaction or change the basis of taxation of
payments to the Buyer in respect thereof;

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, or other extensions of credit
by, or any other acquisition of funds by, any office of the Buyer which is not
otherwise included in the determination of the LIBOR Rate hereunder;

(iii) shall impose on the Buyer any other condition;

and the result of any of the foregoing is to increase the cost to the Buyer, by
an amount which the Buyer deems to be material, of entering, continuing or
maintaining any Transaction or to reduce any amount due or owing hereunder in
respect thereof, then, in any such case, the Sellers shall promptly pay the
Buyer such additional amount or amounts as calculated by the Buyer in good faith
as will compensate the Buyer for such increased cost or reduced amount
receivable.

(b) If the Buyer shall have determined that the adoption of or any change in any
Requirement of Law (other than with respect to any amendment made to the Buyer’s
certificate of incorporation and by-laws or other organizational or governing
documents) regarding capital adequacy or in the interpretation or application
thereof or compliance by the Buyer or any corporation controlling the Buyer with
any request or directive regarding capital adequacy (whether or not having the
force of law) from any Governmental Authority made subsequent to the date hereof
shall have the effect of reducing the rate of return on the Buyer’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which the Buyer or such corporation could have achieved but for such
adoption, change or compliance (taking into consideration the Buyer’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
the Buyer to be material, then from time to time, the Sellers shall promptly pay
to the Buyer such additional amount or amounts as will compensate the Buyer for
such reduction.

(c) If the Buyer becomes entitled to claim any additional amounts pursuant to
this Section, it shall give prompt notice to the Sellers of the event by reason
of which it has become so entitled which notice shall show in reasonable detail
(as determined by the Buyer) the basis for calculation of such additional
amounts. A certificate as to any additional amounts payable pursuant to this
Section submitted by the Buyer to the Sellers shall be conclusive in the absence
of manifest error.

(d) Notwithstanding anything to the contrary, the Sellers shall not be under any
obligation to compensate the Buyer under this Section 6 with respect to any
additional amounts the Buyer becomes entitled to claim hereunder for any period
prior to the date that is 180 days prior to a notice of such claim if the Buyer
knew or would reasonably have been expected to know of the circumstances giving
rise to such additional compensation and of the fact that such circumstances
could reasonably be expected to result in a claim for additional compensation by
reason of such increased cost, reduction in any amount due or owing hereunder or
reduction of the rate of return as set forth in this Section 6.



    SECTION 7. TAXES.

(a) Any and all payments by the Sellers under or in respect of this Repurchase
Agreement or any other Repurchase Documents to which the Sellers are a party
shall be made free and clear of, and without deduction or withholding for or on
account of, any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities (including penalties, interest and
additions to tax) with respect thereto, whether now or hereafter imposed,
levied, collected, withheld or assessed by any taxation authority or other
Governmental Authority (collectively, “Taxes”), unless required by law. If the
Sellers shall be required under any applicable Requirement of Law to deduct or
withhold any Taxes from or in respect of any sum payable under or in respect of
this Repurchase Agreement or any of the other Repurchase Documents to the Buyer,
(i) the Sellers shall make all such deductions and withholdings in respect of
Taxes, (ii) the Sellers shall pay the full amount deducted or withheld in
respect of Taxes to the relevant taxation authority or other Governmental
Authority in accordance with any applicable Requirement of Law, and (iii) the
sum payable by the Sellers shall be increased as may be necessary so that after
the Sellers have made all required deductions and withholdings (including
deductions and withholdings applicable to additional amounts payable under this
Section 7) such Buyer receives an amount equal to the sum it would have received
had no such deductions or withholdings been made in respect of Non-Excluded
Taxes. For purposes of this Repurchase Agreement the term “Non-Excluded Taxes”
are Taxes other than, in the case of a Buyer, Taxes that are imposed on its
overall net income (and franchise taxes imposed in lieu thereof) by the United
States or by the state or foreign jurisdiction under the laws of which such
Buyer is organized or of its principal office, or any political subdivision
thereof, unless such Taxes are imposed as a result of such Buyer having
executed, delivered or performed its obligations or received payments under, or
enforced, this Repurchase Agreement or any of the other Repurchase Documents (in
which case such Taxes will be treated as Non-Excluded Taxes).

(b) In addition, the Sellers hereby agree to pay any present or future stamp,
recording, documentary, excise, property or similar taxes, charges or levies
that arise from any payment made under or in respect of this Repurchase
Agreement or any other Repurchase Document or from the execution, delivery or
registration of, any performance under, or otherwise with respect to, this
Repurchase Agreement or any other Repurchase Document (collectively, “Other
Taxes”).

(c) The Sellers hereby agree to indemnify the Buyer for, and to hold it harmless
against, the full amount of Non-Excluded Taxes and Other Taxes, and the full
amount of Taxes of any kind imposed by any jurisdiction on amounts payable under
this Section 7 imposed on or paid by such Buyer and any liability (including
penalties, additions to tax, interest and expenses) arising therefrom or with
respect thereto, provided that the Buyer shall have provided the Sellers with
evidence of payment of Non-Excluded Taxes or Other Taxes, as the case may be.
The indemnity by Sellers provided for in this Section 7(c) shall apply and be
made whether or not the Non-Excluded Taxes or Other Taxes for which
indemnification hereunder is sought have been correctly or legally asserted.
Amounts payable by Sellers under the indemnity set forth in this Section 7(c)
shall be paid within 10 days from the date on which the Buyer makes written
demand therefor. If Buyer receives a tax refund that is solely attributable to
any Taxes as to which Buyer has been indemnified under this Section 7(c), Buyer
will pay to Seller (net of all out of pocket expenses) the amount that, in
Buyer’s sole discretion, are solely attributable to such Taxes.

(d) A Buyer pursuant to Section 7(a) shall take all reasonable actions
(consistent with its internal policy and legal and regulatory restrictions)
requested by the Sellers to assist the Sellers, as the case may be, at the sole
expense of Sellers, to recover from the relevant taxation authority or other
Governmental Authority any Taxes in respect of which amounts were paid by the
Sellers pursuant to Sections 7(a), (b), or (c). However, a Buyer will not be
required to take any action that would be, in the sole judgment of a Buyer,
legally inadvisable, or commercially or otherwise disadvantageous to a Buyer in
any respect, and in no event shall the Buyer be required to disclose any tax
returns or any other information that, in the sole judgment of the Buyer is
confidential.

(e) Within thirty (30) days after the date of any payment of Taxes, the Sellers
(or any Person making such payment on behalf of the Sellers) shall furnish to
the Buyer for its own account or for the account of the applicable Buyer, as the
case may be, a certified copy of the original official receipt evidencing
payment thereof. In the case of any payment under or in respect of this
Repurchase Agreement or any of the other Repurchase Documents by or on behalf of
the Sellers through an account or branch outside the United States, or on behalf
of the Sellers by a payor that is not a United States person, if a Seller
determines that no Taxes are payable in respect thereof, Seller shall furnish,
or shall cause such payor to furnish, to the Buyer an opinion of counsel
reasonably acceptable to the Buyer stating that such payment is exempt from
Taxes. For purposes of this Section 7(e) and subsection (f) of this Section 7,
the terms “United States” and “United States person” shall have the meanings
specified in Section 7701 of the Internal Revenue Code.

(f) Each Buyer (including for avoidance of doubt any assignee, successor or
participant) that either (i) is not incorporated under the laws of the United
States, any State thereof, or the District of Columbia or (ii) whose name does
not include “Incorporated,” “Inc.,” “Corporation,” “Corp.,” “P.C.,” “insurance
company,” or “assurance company” (a “Non-Exempt Buyer”) shall deliver or cause
to be delivered to Sellers the following properly completed and duly executed
documents:

(i) in the case of a Non-Exempt Buyer that is not a United States Person, a
complete and executed (x) U.S. Internal Revenue Form W-8BEN with Part II
completed in which the Buyer claims the benefits of a tax treaty with the United
States providing for a zero or reduced rate of withholding (or any successor
forms thereto), including all appropriate attachments or (y) a U.S. Internal
Revenue Service Form W-8ECI (or any successor forms thereto); or

(ii) in the case of an individual, (x) a complete and executed U.S. Internal
Revenue Service Form W-8BEN (or any successor forms thereto) and a certificate
substantially in the form of Exhibit XII (a “Section 7 Certificate”) or (y) a
complete and executed U.S. Internal Revenue Service Form W-9 (or any successor
forms thereto); or

(iii) in the case of a Non-Exempt Buyer that is organized under the laws of the
United States, any State thereof, or the District of Columbia, (x) a complete
and executed U.S. Internal Revenue Service Form W-9 (or any successor forms
thereto), including all appropriate attachments or (y) if such Non-Exempt Buyer
is disregarded for federal income tax purposes, the documents that would be
required by clause (i), (ii), (iii), (iv), (v) or (vi) with respect to its
beneficial owner (as defined in clause (v)) if such beneficial owner were the
Buyer; or

(iv) in the case of a Non-Exempt Buyer that (i) is not organized under the laws
of the United States, any State thereof, or the District of Columbia and (ii) is
treated as a corporation for U.S. federal income tax purposes, a complete and
executed U.S. Internal Revenue Service Form W-8BEN claiming a zero rate of
withholding (or any successor forms thereto) and a Section 7 Certificate; or

(v) in the case of a Non-Exempt Buyer that (A) is treated as a partnership or
other non-corporate entity, and (B) is not organized under the laws of the
United States, any State thereof, or the District of Columbia, (x) a complete
and executed Internal Revenue Service Form W-8IMY (or any successor forms
thereto) (including all required documents and attachments) and (y)(i) a
Section 7 Certificate, and (ii) without duplication, with respect to each of its
beneficial owners and the beneficial owners of such beneficial owners looking
through chains of owners to individuals or entities that are treated as
corporations for U.S. federal income tax purposes (all such owners, “beneficial
owners”), the documents that would be required by clause (i), (ii), (iii), (iv),
this clause (v) and/or clause (vi) with respect to each such beneficial owner if
such beneficial owner were the Buyer, provided, however, that no such documents
will be required with respect to a beneficial owner to the extent the actual
Buyer is determined to be in compliance with the requirements for certification
on behalf of its beneficial owner as may be provided in applicable U.S. Treasury
regulations, or the requirements of this clause (v) are otherwise determined to
be unnecessary, all such determinations under this clause (v) to be made in the
sole discretion of Seller, provided, however, that the Buyer shall be provided
an opportunity to establish such compliance as reasonable; or

(vi) (A) in the case of a Non-Exempt Buyer that is disregarded for U.S. federal
income tax purposes, it shall provide the document that would be required by
this clause (vi), or clause (i), (ii), (iii), (iv), or (v) of this Section 7(f)
with respect to its sole owner if such sole owner were the Buyer, or (B) if such
Non-Exempt Buyer is not a United States person and is acting in the capacity as
an “intermediary” (as defined in U.S. Treasury Regulations), (1) a U.S. Internal
Revenue Service Form W-8IMY (or any successor form thereto) (including all
required documents and attachments), and (2) if the intermediary is a
“non-qualified intermediary” (as defined in U.S. Treasury Regulations), from
each person upon whose behalf the “non-qualified intermediary” is acting the
documents that would be required by clause (i), (ii), (iii), (iv), (v) or
(vi) with respect to each such person if each such person were Buyer.

If the forms referred to above in this Section 7(f) that are provided by a Buyer
at the time such Buyer first becomes a party to this Repurchase Agreement or,
with respect to a grant of a participation, the effective date thereof, indicate
a United States interest withholding tax rate in excess of zero, withholding tax
at such rate shall be treated as Taxes other than “Non-Excluded Taxes”
(“Excluded Taxes”) and shall not qualify as Non-Excluded Taxes unless and until
such Buyer provides the appropriate form certifying that a lesser rate applies,
whereupon withholding tax at such lesser rate shall be considered Excluded Taxes
solely for the periods governed by such form. If, however, on the date a Person
becomes an assignee, successor or participant to this Repurchase Agreement, the
Buyer transferor was entitled to indemnification or additional amounts under
this Section 7, then the Buyer assignee, successor or participant shall be
entitled to indemnification or additional amounts to the extent (and only to the
extent), that the Buyer transferor was entitled to such indemnification or
additional amounts for Non-Excluded Taxes, and the Buyer assignee, successor or
participant shall be entitled to additional indemnification or additional
amounts for any other or additional Non-Excluded Taxes. Any additional Taxes in
respect of a Buyer that result solely and directly from a change in the
applicable lending office of such Buyer shall be treated as Excluded Taxes (and
shall not qualify as Non-Excluded Taxes) unless (A) any such additional Taxes
are imposed as a result of a change in the applicable Requirement of Law, or in
the interpretation or application thereof, occurring after the date of such
change or (B) such change is made at the request of the Seller for the Buyer to
change its applicable lending office.

(g) For any period with respect to which the Buyer has failed to provide a
Seller with the appropriate form, certificate or other document described in
subsection (f) of this Section 7 (other than (i) if such failure is due to a
change in any applicable Requirement of Law, or in the interpretation or
application thereof, occurring after the date on which a form, certificate or
other document originally was required to be provided, (ii) if such form,
certificate or other document otherwise is not required under subsection (f) of
this Section 7, or (iii) if it is legally inadvisable or otherwise commercially
disadvantageous for such Buyer to deliver such form, certificate or other
document), such Buyer shall not be entitled to indemnification or additional
amounts under subsection (a) or (c) of this Section 7 with respect to
Non-Excluded Taxes imposed by the United States by reason of such failure;
provided, however, that should a Buyer become subject to Non-Excluded Taxes
because of its failure to deliver a form, certificate or other document required
hereunder, such Seller shall take such steps as such Buyer shall reasonably
request, at the sole expense of such Buyer, to assist such Buyer in recovering
such Non-Excluded Taxes.

(h) Buyer hereby agrees that, upon the occurrence of any circumstances entitling
such Buyer to indemnification or additional amounts pursuant to this Section 7,
such Buyer shall use reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions), at the sole expense of the Sellers, to
designate a different applicable lending office if the making of such a change
would avoid the need for, or materially reduce the amount of, any such
indemnification or additional amounts that may thereafter accrue and would not
be, in the sole judgment of such Buyer, legally inadvisable or commercially or
otherwise disadvantageous to such Buyer in any respect.

(i) If any Buyer entitled to indemnification or additional amounts under any of
the foregoing provisions of this Section 7 shall fail to designate a different
applicable lending office as provided in subsection (h) of this Section 7, then,
so long as no Event of Default shall have occurred and be continuing, a Seller
may cause such Buyer to (and, if such Seller so demands, such Buyer shall)
assign all of its rights and obligations under this Repurchase Agreement to one
or more other Persons identified by such Seller and reasonably acceptable to the
Buyer; provided that if, upon such demand by such Seller, such Buyer elects to
waive its request for indemnification or additional amounts pursuant to this
Section 7, the demand by such Seller for such Buyer to so assign all of its
rights and obligations under this Repurchase Agreement shall thereupon be deemed
withdrawn. Nothing in subsection (h) of this Section 7 or this Section 7(i)
shall affect or postpone any of the rights of any Buyer or any of the
Obligations of such Seller under any of the foregoing provisions of this
Section 7 in any manner.

(j) Without prejudice to the survival of any other agreement of the Sellers
hereunder, the agreements and obligations of the Sellers contained in this
Section 7 shall survive the termination of this Repurchase Agreement. Nothing
contained in this Section 7 shall require the Buyer to make available any of its
tax returns or any other information that it deems to be confidential or
proprietary.

(k) Each party to this Repurchase Agreement acknowledges that it is its intent
for purposes of U.S. federal, state and local income and franchise taxes, to
treat the Transaction as indebtedness of the Sellers that is secured by the
Purchased Assets and the Purchased Assets as owned by the Sellers for federal
income tax purposes in the absence of an Event of Default by the Sellers. All
parties to this Repurchase Agreement agree to such treatment and agree to take
no action inconsistent with this treatment, unless required by law.



    SECTION 8. SECURITY INTEREST

(a) Although the parties intend that all Transactions hereunder be sales and
purchases (other than for accounting and tax purposes) and not loans, in the
event any such Transactions are deemed to be loans, the Sellers hereby pledge to
the Buyer as security for the performance by the Sellers of their Obligations
and hereby grant, assign and pledge to the Buyer a fully perfected first
priority security interest in and to the Seller’s right, title and interest in
the Purchased Assets, the Records, and all servicing rights related to the
Purchased Assets, the Repurchase Documents (to the extent such Repurchase
Documents and the Sellers’ right thereunder relate to the Purchased Assets), any
Property relating to any Purchased Asset or the related Mortgaged Property, any
Takeout Commitments relating to any Purchased Mortgage Loans, all Settlement
Accounts and all amounts therein, all insurance policies and insurance proceeds
relating to any Purchased Asset or the related Mortgaged Property, including but
not limited to any payments or proceeds under any related primary insurance,
hazard insurance, FHA Mortgage Insurance Contracts and VA Loan Guaranty
Agreements (if any), any Income relating to any Purchased Asset, the Collection
Account, any Interest Rate Protection Agreements relating to any Purchased
Asset, and any other contract rights, accounts (including any interest of the
Sellers in escrow accounts), payments, rights to payment (including payments of
interest or finance charges) and general intangibles to the extent that the
forgoing relates to any Purchased Asset and any other assets relating to the
Purchased Assets (including, without limitation, any other accounts) or any
interest in the Purchased Assets, all collateral under any other secured debt
facility (including, without limitation, any facility documents as a repurchase
agreement or similar purchase and sale agreement) between the Seller or its
Affiliates on the one hand and the Buyer or the Buyer’s Affiliates on the other
(excluding any syndicated credit facility in which a non-Affiliate of the Buyer
is also a creditor), and any proceeds (including the related securitization
proceeds) and distributions and any other property, rights, title or interests
as are specified on a Trust Receipt and Asset Schedule and Exception Report with
respect to any of the foregoing, in all instances, whether now owned or
hereafter acquired, now existing or hereafter created (collectively, the
“Repurchase Assets”) provided, that no Default, Event of Default or Margin
Deficit exists, the Buyer shall release its security interest in the Purchased
Assets upon payment in full to the Buyer of the Repurchase Price with respect
thereto. Nothing contained in this Repurchase Agreement shall obligate the Buyer
to segregate any Purchased Assets delivered to the Buyer by the related Seller.
In the event that any Purchased Mortgage Loan becomes an REO Property, such
Seller shall promptly repurchase such Purchased Mortgage Loan, and
simultaneously convey a Buyer Deed, to Buyer in accordance with the provisions
below if such REO Property will be subject to a Transaction under this
Repurchase Agreement. The Sellers hereby authorize the Buyer to file such
financing statement or statements relating to the Repurchase Assets as the
Buyer, at its option, may deem appropriate. The Sellers shall pay the filing
costs for any financing statement or statements prepared pursuant to this
Section 8. Upon termination of this Repurchase Agreement and payment by the
Seller of the Repurchase Price for all Purchased Assets and all other amounts
due hereunder to the Buyer and the performance of all obligations under the
Repurchase Documents, the Buyer shall release its security interest in any
remaining Repurchase Assets.

(b) Provision of Buyer Deed.

(i) With respect to a REO Property, Sellers shall execute and deliver a Mortgage
on the REO Property in a form satisfactory to Buyer, in the name of Buyer or
Buyer’s designee in the jurisdiction in which the REO Property is located (each
such Mortgage, a “Buyer Deed”), and Buyer shall be deemed to have made a loan to
Sellers in an amount equal to the Purchase Price attributable to the REO
Property. Such Buyer Deed shall be recorded by the Seller at the sole expense of
the Sellers. Sellers shall pay all mortgage taxes and recording fees associated
therewith.

(ii) If as a result of a Foreclosure, deed-in-lieu transaction or other action,
including, without limitation, a bankruptcy or similar action, a Purchased Asset
becomes a REO Property and Sellers takes title to such property, without any
further action of any party hereto, the Buyer shall be deemed to have made a
loan to Seller in the full amount of the unpaid Repurchase Price (including any
accrued and unpaid Price Differential) and Sellers shall immediately execute and
deliver a Buyer Deed of the REO Property in a form satisfactory to Buyer, in the
name of the Buyer or other designee of Buyer in the jurisdiction the REO
Property is located. Such mortgage shall be recorded by the Sellers at the sole
expense of the Sellers. Sellers shall pay all mortgage taxes and recording fees
associated therewith.

(iii) In addition to the forgoing, with respect to each REO Property:

(A) Sellers shall provide to Buyer an assignment of leases and rents in form
satisfactory to Buyer, from Sellers to Buyer, or its designee, dated the date of
acquisition of such REO Property, which shall create a valid and perfected first
priority lien on, and security interest in, all leases and rents with respect to
such REO Property;

(B) Sellers shall provide to Buyer financing statements naming the Buyer, or its
designee, as secured party, and Sellers as debtors, and sufficient in number to
be filed with all public offices with which such financing statements are
required to be filed to create a first priority perfected security interest
under the UCC in the collateral described therein; and such other documents and
instruments as Buyer may reasonably require in order to obtain or perfect a
first priority security interest, and otherwise obtain and maintain its rights,
in the applicable Property.

(C) each of the documents referred to in or delivered pursuant to the provisions
of this clause (iii) shall automatically be Repurchase Documents and be
cross-defaulted and cross-collateralized with this Agreement and the other
Repurchase Documents, without the requirement of further action.

(D) the documents referred to in or delivered pursuant to the provisions of this
clause (iii) shall have been duly recorded or filed in such manner and in such
places as is required by law to establish, preserve, protect and perfect the
interests and rights created or intended to be created by this Agreement or a
Buyer Deed and the other Repurchase Document referred to above, and all transfer
and mortgage recording taxes, fees and other charges in connection with the
execution, delivery and/or filing thereof shall have been duly paid by Seller.

(E) Buyer shall have received a mortgagee’s title insurance policy insuring the
Buyer Deed as a first priority lien on the applicable REO Property, subject to
no lien or encumbrance, in an amount equal to an amount allocated to such REO
Property by the Buyer from a title insurance company(ies) and otherwise in form
and substance reasonably satisfactory to Buyer.

(F) Sellers shall deliver to Buyer satisfactory certificates of insurance
evidencing that customary insurance has been obtained and is in full force and
effect with respect to any REO Property owned by Sellers.



    SECTION 9. PAYMENT, TRANSFER AND CUSTODY

(a) Unless otherwise mutually agreed in writing, all transfers of funds to be
made by the Sellers hereunder shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Buyer at the following
account maintained by the Buyer:         , not later than 5:00 p.m. New York
City time, on the date on which such payment shall become due (and each such
payment made after such time shall be deemed to have been made on the next
succeeding Business Day). The Sellers acknowledge that they have no rights of
withdrawal from the foregoing account.

(b) On the Purchase Date for each Transaction, ownership of the Purchased Assets
shall be transferred to the Buyer or its designee against the simultaneous
transfer of the Purchase Price to the following account of the Sellers (or as
otherwise directed by the Seller):         . With respect to the Purchased
Assets being sold by a Seller on a Purchase Date, such Seller hereby sells,
transfers, conveys and assigns to the Buyer or its designee without recourse,
but subject to the terms of this Repurchase Agreement, all the right, title and
interest of such Seller in and to the Purchased Assets together with all right,
title and interest in and to the proceeds of any related Repurchase Assets.

(c) In connection with such sale, transfer, conveyance and assignment, on or
prior to each Purchase Date, such Seller shall deliver or cause to be delivered
and released to the Buyer or its designee the Asset File for the related
Purchased Assets.



    SECTION 10. HYPOTHECATION OR PLEDGE OF PURCHASED ASSET

Title to, and all of the related Seller’s interest in, the Purchased Assets
shall pass to the Buyer on the Purchase Date, provided that, unless otherwise
agreed by the Buyer and the Seller, absent an Event of Default, the Buyer shall
not be permitted to sell, transfer, engage in a repurchase transaction with,
pledge or hypothecate the Purchased Assets. Notwithstanding the foregoing, the
Buyer shall be permitted to pledge, hypothecate or engage in repurchase
transactions with the Purchased Assets, so long as the transferee of such
Purchased Assets is not, in turn, permitted to transfer, pledge, hypothecate or
rehypothecate such Purchased Assets absent an Event of Default by Buyer;
provided, that no such transaction shall relieve the Buyer of its obligations to
transfer Purchased Assets to the Sellers or their designee pursuant to Section
3(d) hereof.



    SECTION 11. REPRESENTATIONS

Each Seller represents and warrants, with respect to itself, to the Buyer that
as of the Purchase Date for any Purchased Assets purchased by the Buyer from
such Seller and as of the date of this Repurchase Agreement and any Transaction
hereunder and at all times while the Repurchase Documents and any Transaction
hereunder is in full force and effect:

(a) Acting as Principal. The Seller will engage in such Transactions as
principal (or, if agreed in writing in advance of any Transaction by the other
party hereto, as agent for a disclosed principal).

(b) No Broker. The Seller has not dealt with any broker, investment banker,
agent, or other person, except for the Buyer, who may be entitled to any
commission or compensation in connection with the sale of Purchased Assets
pursuant to this Repurchase Agreement.

(c) Financial Statements. FIC has heretofore furnished to the Buyer a copy of
its (a) consolidated balance sheet and the consolidated balance sheets of its
consolidated Subsidiaries for the fiscal year ended December 31, 2003 and the
related consolidated statements of income and retained earnings and of cash
flows for the Seller and its consolidated Subsidiaries for such fiscal year,
setting forth in each case in comparative form the figures for the previous
year, with the opinion thereon of an Independent Accounting Firm and
(b) consolidated balance sheet and the consolidated balance sheets of its
consolidated Subsidiaries for the quarterly fiscal period(s) of the Seller ended
March 31, 2004 and June 30, 2004 and the related consolidated statements of
income and retained earnings and of cash flows for the Seller and its
consolidated Subsidiaries for such quarterly fiscal period(s), setting forth in
each case in comparative form the figures for the previous year. All such
financial statements are complete and correct and fairly present, in all
material respects, the consolidated financial condition of FIC and its
Subsidiaries and the consolidated results of their operations as at such dates
and for such fiscal periods, all in accordance with GAAP applied on a consistent
basis. Since December 31, 2003, there has been no material adverse change in the
consolidated business, operations or financial condition of FIC and its
consolidated Subsidiaries taken as a whole from that set forth in said financial
statements nor is either Seller aware of any state of facts which (without
notice or the lapse of time) would or could result in any such material adverse
change. Neither Seller has, on the date of the statements delivered pursuant to
this section (the “Statement Date”), any liabilities, direct or indirect, fixed
or contingent, matured or unmatured, known or unknown, or liabilities for taxes,
long-term leases or unusual forward or long-term commitments not disclosed by,
or reserved against in, said balance sheet and related statements, and at the
present time there are no material unrealized or anticipated losses from any
loans, advances or other commitments of either Seller except as heretofore
disclosed to the Buyer in writing.

(d) Organization, Etc. The Seller is a corporation duly organized, validly
existing and in good standing under the laws of Maryland. The Seller (a) has all
requisite corporate or other power, and has all governmental licenses,
authorizations, consents and approvals necessary to own its assets and carry on
its business as now being or as proposed to be conducted, except where the lack
of such licenses, authorizations, consents and approvals would not be reasonably
likely to have a Material Adverse Effect; (b) is qualified to do business and is
in good standing in all other jurisdictions in which the nature of the business
conducted by it makes such qualification necessary, except where failure so to
qualify would not be reasonably likely to have a Material Adverse Effect; and
(c) has full power and authority to execute, deliver and perform its obligations
under the Repurchase Documents.

(e) Authorization, Compliance, Etc. The execution and delivery of, and the
performance by the Seller of its obligations under, the Repurchase Documents to
which it is a party (a) are within the Seller’s corporate powers, (b) have been
duly authorized by all requisite action, (c) do not violate any provision of
applicable law, rule or regulation, or any order, writ, injunction or decree of
any court or other Governmental Authority, or its organizational documents,
(d) do not violate any indenture, agreement, document or instrument to which the
Seller or any of its Subsidiaries is a party, or by which any of them or any of
their properties, any of the Repurchase Assets is bound or to which any of them
is subject and (e) are not in conflict with, do not result in a breach of, or
constitute (with due notice or lapse of time or both) a default under, or except
as may be provided by any Repurchase Document, result in the creation or
imposition of any Lien upon any of the property or assets of the Seller or any
of its Subsidiaries pursuant to, any such indenture, agreement, document or
instrument. The Seller is not required to obtain any consent, approval or
authorization from, or to file any declaration or statement with, any
Governmental Authority in connection with or as a condition to the consummation
of the Transactions contemplated herein and the execution, delivery or
performance of the Repurchase Documents to which it is a party.

(f) Litigation. There are no actions, suits, arbitrations, investigations
(including, without limitation, any of the foregoing which are pending or
threatened) or other legal or arbitrable proceedings affecting the Seller or any
of its Subsidiaries or affecting any of the Repurchase Assets or any of the
other properties of the Seller before any Governmental Authority which
(i) questions or challenges the validity or enforceability of the Repurchase
Documents or any action to be taken in connection with the transactions
contemplated hereby or (ii) makes a claim or claims that would reasonably be
expected to have a Material Adverse Effect.

(g) Purchased Assets.

(i) The Seller has not assigned, pledged, or otherwise conveyed or encumbered
any Purchased Asset to any other Person, and immediately prior to the sale of
such Mortgage Loan to the Buyer, the Seller was the sole owner of such Purchased
Asset and had good and marketable title thereto, free and clear of all Liens,
excluding Liens in favor of the Buyer, in each case except for Liens to be
released simultaneously with the sale to the Buyer hereunder and Liens in favor
of the Buyer.

(ii) The provisions of this Repurchase Agreement are effective to either
constitute a sale of Repurchase Assets to the Buyer or to create in favor of the
Buyer a valid security interest in all right, title and interest of the Seller
in, to and under the Repurchase Assets.

(h) Chief Executive Office/Jurisdiction of Organization. On the Effective Date,
each Seller’s chief executive office is, and has been, located at 11000 Broken
Land Parkway, Suite 600, Columbia, MD 21044. The Seller’s jurisdiction of
organization is Maryland.

(i) Location of Books and Records. The location where the Seller keeps its books
and records, including all computer tapes and records related to the Repurchase
Assets is its chief executive office.

(j) Filing and Payment of Taxes.

(i) The Seller has timely filed all tax returns that are required to be filed by
it and has timely paid all Taxes, except for any such Taxes as are being
appropriately contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves have been provided.

(ii) There are no Liens for Taxes, except for statutory liens for Taxes not yet
due and payable.

(k) Enforceability. This Repurchase Agreement and all of the other Repurchase
Documents executed and delivered by the Seller in connection herewith are legal,
valid and binding obligations of the Seller and are enforceable against the
Seller in accordance with their terms except as such enforceability may be
limited by (i) the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors rights generally
and (ii) general principles of equity.

(l) Ability to Perform. The Seller does not believe, nor does it have any reason
or cause to believe, that it cannot perform each and every covenant contained in
the Repurchase Documents to which it is a party on its part to be performed.

(m) Material Adverse Effect. Since December 31, 2005, there has been no
development or event nor, to the Seller’s knowledge, any prospective development
or event, which has had or could reasonably be expected to have a Material
Adverse Effect.

(n) No Default. No Default or Event of Default has occurred and is continuing.

(o) Underwriting Guidelines. The Underwriting Guidelines provided to the Buyer
are the true and correct Underwriting Guidelines.

(p) Adverse Selection. The Seller has not selected the Purchased Assets in a
manner intended to adversely affect the Buyer’s interests.

(q) Tangible Net Worth. On the initial Purchase Date, the Consolidated Tangible
Net Worth of FIC is not less than $250,000,000.

(r) Indebtedness. The Seller does not have any Indebtedness as of the date
hereof, except as disclosed on Schedule 2 to this Repurchase Agreement.

(s) Accurate and Complete Disclosure. The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of the
Seller to the Buyer in connection with the negotiation, preparation or delivery
of this Repurchase Agreement and the other Repurchase Documents or included
herein or therein or delivered pursuant hereto or thereto, when taken as a
whole, do not contain any untrue statement of material fact or omit to state any
material fact necessary to make the statements herein or therein, in light of
the circumstances under which they were made, not misleading. All written
information furnished after the date hereof by or on behalf of the Seller to the
Buyer in connection with this Repurchase Agreement and the other Repurchase
Documents and the transactions contemplated hereby and thereby will be true,
complete and accurate in every material respect, or (in the case of projections)
based on reasonable estimates, on the date as of which such information is
stated or certified. There is no fact known to the Seller, after due inquiry,
that could reasonably be expected to have a Material Adverse Effect that has not
been disclosed herein, in the other Repurchase Documents or in a report,
financial statement, exhibit, schedule, disclosure letter or other writing
furnished to the Buyer for use in connection with the transactions contemplated
hereby or thereby.

(t) Margin Regulations. The use of all funds acquired by the Seller under this
Repurchase Agreement will not conflict with or contravene any of Regulations T,
U or X.

(u) Investment Company. Neither Seller nor any of their Subsidiaries is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

(v) Solvency. As of the date hereof and immediately after giving effect to each
Transaction, the fair value of the assets of the Seller is greater than the fair
value of the liabilities (including, without limitation, contingent liabilities
if and to the extent required to be recorded as a liability on the financial
statements of the Seller in accordance with GAAP) of the Seller and the Seller
is solvent and, after giving effect to the transactions contemplated by this
Repurchase Agreement and the other Repurchase Documents, will not be rendered
insolvent or left with an unreasonably small amount of capital with which to
conduct its business and perform its obligations. The Seller does not intend to
incur, nor does it believe that it has incurred, debts beyond its ability to pay
such debts as they mature. The Seller is not contemplating the commencement of
an insolvency, bankruptcy, liquidation, or consolidation proceeding or the
appointment of a receiver, liquidator, conservator, trustee, or similar official
in respect of itself or any of its property.

(w) ERISA.

(i) No liability under Section 4062, 4063, 4064 or 4069 of ERISA has been or is
expected by the Seller to be incurred by the Seller or any ERISA Affiliate
thereof with respect to any Plan which is a Single-Employer Plan in an amount
that could reasonably be expected to have a Material Adverse Effect.

(ii) No Plan of the Seller which is a Single-Employer Plan had an accumulated
funding deficiency, whether or not waived, as of the last day of the most recent
fiscal year of such Plan ended prior to the date hereof. Neither the Seller nor
any ERISA Affiliate thereof is (i) required to give security to any Plan which
is a Single-Employer Plan pursuant to Section 401(a) (29) of the Code or
Section 307 of ERISA, or (ii) subject to a Lien in favor of such a Plan under
Section 302(f) of ERISA.

(iii) Each Plan of the Seller, each of its Subsidiaries and each of its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code, except where the failure to comply would not
result in any Material Adverse Effect.

(iv) Neither the Seller nor any of its Subsidiaries has incurred a tax liability
under Section 4975 of the Code or a penalty under Section 502(i) of ERISA in
respect of any Plan which has not been paid in full, except where the incurrence
of such tax or penalty would not result in a Material Adverse Effect.

(v) Neither the Seller nor any of its Subsidiaries or any ERISA Affiliate
thereof has incurred or reasonably expects to incur any withdrawal liability
under Section 4201 of ERISA as a result of a complete or partial withdrawal from
a Multiemployer Plan which will result in withdrawal liability to the Seller,
any of its Subsidiaries or any ERISA Affiliate thereof in an amount that could
reasonably be expected to have a Material Adverse Effect.

(x) Agency Approvals. FMC is an FHA Approved Mortgagee and a VA Approved Lender.
FMC is also approved by Fannie Mae as an approved lender and Freddie Mac as an
approved seller/servicer, and, to the extent necessary, approved by the
Secretary of Housing and Urban Development pursuant to Sections 203 and 211 of
the National Housing Act. In each such case, the Seller is in good standing,
with no event having occurred or the Seller having any reason whatsoever to
believe or suspect will occur prior to the issuance of the consummation of the
related Takeout Commitment, as the case may be, including, without limitation, a
change in insurance coverage which would either make the Seller unable to comply
with the eligibility requirements for maintaining all such applicable approvals
or require notification to the relevant Agency or to the Department of Housing
and Urban Development, FHA or VA. The Seller has adequate financial standing,
servicing facilities, procedures and experienced personnel necessary for the
sound servicing of mortgage loans of the same types as may from time to time
constitute Mortgage Loans and in accordance with Accepted Servicing Practices.

(y) Asset Schedule. The information set forth in the related Asset Schedule and
all other written information or data furnished by, or on behalf of, the Seller
to the Buyer is complete, true and correct in all material respects, and the
Seller acknowledges that the Buyer has not verified the accuracy of such
information or data.

(z) No Reliance. The Seller has made its own independent decisions to enter into
the Repurchase Documents and each Transaction and as to whether such Transaction
is appropriate and proper for it based upon its own judgment and upon advice
from such advisors (including without limitation, legal counsel and accountants)
as it has deemed necessary. The Seller is not relying upon any advice from the
Buyer as to any aspect of the Transactions, including without limitation, the
legal, accounting or tax treatment of such Transactions.

(aa) Plan Assets. The Seller is not an employee benefit plan as defined in
Section 3 of Title I of ERISA, or a plan described in Section 4975(e)(1) of the
Code, and the Purchased Assets are not “plan assets” within the meaning of 29
CFR §2510.3-101 in the Seller’s hands.

(bb) Real Estate Investment Trust. FIC has not engaged in any material
“prohibited transactions” as defined in Section 857(b)(6)(B)(iii) and (C) of the
Code. FIC for its current “tax year” (as defined in the Code) is entitled to a
dividends paid deduction under the requirements of Section 857 of the Code with
respect to any dividends paid by it with respect to each such year for which it
claims a deduction in its Form 1120-REIT filed with the United States Internal
Revenue Service for such year.

(cc) Mortgage Loans. No Purchased Asset was previously purchased under the MLMCI
Facility.



    SECTION 12. COVENANTS

On and as of the date of this Repurchase Agreement and each Purchase Date and
until this Repurchase Agreement is no longer in force with respect to any
Transaction, each Seller covenants, with respect to itself, as follows:

(a) Preservation of Existence; Compliance with Law. The Seller shall:

(i) Preserve and maintain its legal existence and all of its material rights,
privileges, licenses and franchises necessary for the operation of its business;

(ii) Comply, in all material respects, with the requirements of all applicable
laws, rules, regulations and orders, whether now in effect or hereafter enacted
or promulgated by any applicable Governmental Authority (including, without
limitation, all environmental laws);

(iii) Maintain all material licenses, permits or other approvals necessary for
the Seller to conduct its business and to perform its obligations under the
Repurchase Documents, and shall conduct its business strictly in accordance with
applicable law;

(iv) Keep adequate records and books of account, in which complete entries will
be made in accordance with GAAP consistently applied; and

(v) Permit representatives of the Buyer, upon reasonable notice (unless an Event
of Default shall have occurred and is continuing, in which case, no prior notice
shall be required), during normal business hours, to examine, copy and make
extracts from its books and records, to inspect any of its Properties, and to
discuss its business and affairs with its officers, all to the extent reasonably
requested by the Buyer, subject to the provisions set forth in Section 27
hereof.

(b) Taxes, Etc. The Seller shall timely file all tax returns that are required
to be filed by it and shall timely pay all Taxes due, except for any such Taxes
as are being appropriately contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves have been
provided.

(c) Notice of Proceedings or Adverse Change. The Seller shall give notice to the
Buyer promptly after a Responsible Officer of the Seller has any knowledge of:

(i) the occurrence of any Default or Event of Default or Termination Event;

(ii) any (a) material default or event of default under any Indebtedness of the
Seller or (b)  Material Adverse Effect with respect to the Seller;

(iii) any litigation, investigation, regulatory action or proceeding that is
pending or threatened by or against the Seller (a) in any federal or state court
or before any Governmental Authority (in each case) would reasonably be expected
to have a Material Adverse Effect and (b) of any litigation or proceeding that
is pending or threatened in connection with any material portion of the
Repurchase Assets, which, if adversely determined, would reasonably be expected
to have a Material Adverse Effect; and

(iv) promptly after a Responsible Officer of the Seller has any knowledge of any
of the following events:

(A) a material decrease in the amount or material reduction in the scope of
insurance coverage of the Seller, with a copy of evidence of same attached;

(B) any material change in accounting policies or financial reporting practices
of the Seller;

(C) upon receipt of notice or knowledge of any Lien or security interest (other
than security interests created hereby or under any other Repurchase Document)
on, or claim asserted against, a material portion of the Repurchase Assets; and

(D) any other event, circumstance or condition that has resulted, or would
reasonably be expected to have a Material Adverse Effect.

(d) Financial Reporting. The Seller shall maintain a system of accounting
established and administered in accordance with GAAP, and FIC shall furnish to
the Buyer:

(i) Within one hundred twenty (120) days after the close of each fiscal year,
Financial Statements, including a statement of income and changes in
shareholders’ equity of FIC for such year, and the related balance sheet as at
the end of such year, all in reasonable detail and accompanied by an opinion of
an accounting firm as to said financial statements;

(ii) Within forty-five (45) days after the close of each of FIC’s first three
fiscal quarters in each fiscal year unaudited balance sheets and income
statements, for the period from the beginning of such fiscal year to the end of
such fiscal year, subject, however, to year-end adjustments;

(iii) Within thirty (30) days after the end of each calendar month, the
unaudited balance sheets of FIC as at the end of such period and the related
unaudited consolidated statements of income and retained earnings and of cash
flows for FIC for such period and the portion of the fiscal year through the end
of such period, subject, however, to year end adjustments;

(iv) Simultaneously with the furnishing of each of the Financial Statements to
be delivered pursuant to subsection (ii) above, or monthly upon the Buyer’s
request, a certificate in the form of Exhibit VIII hereto and certified by an
executive officer of FIC; and

(v) Promptly, from time to time, such other information regarding the business
affairs, operations and financial condition of the Seller as the Buyer may
reasonably request.

(e) Chief Executive Office; Jurisdiction of Organization. The Seller shall not
move its chief executive office from the address referred to in Section 6(h) or
change its jurisdiction of organization from the jurisdiction referred to in
Section 6(h) unless it shall have provided the Buyer thirty (30) days’ prior
written notice of such change.

(f) Visitation and Inspection Rights. Subject to the provisions of Section 27,
the Seller shall permit the Buyer to inspect, and to discuss with the Seller’s
officers, agents and auditors, the affairs, finances, and accounts of the
Seller, the Repurchase Assets, and the Seller’s books and records, and to make
abstracts or reproductions thereof and to duplicate, reduce to hard copy or
otherwise use any and all computer or electronically stored information or data,
in each case, (i) during normal business hours, (ii) upon reasonable notice
(provided, that upon the occurrence of an Event of Default, no notice shall be
required), and (iii) at the expense of the Seller to discuss with its officers,
its affairs, finances, and accounts.

(g) Reimbursement of Expenses. On the date of execution of this Repurchase
Agreement, the Seller shall reimburse the Buyer for all reasonable out-of-pocket
expenses incurred in connection with the negotiations, preparation and execution
hereof and the other Repurchase Documents by the Buyer on or prior to such date.
From and after such date, the Seller shall promptly reimburse the Buyer for all
reasonable out-of-pocket expenses as the same are incurred by the Buyer and
within thirty (30) days of the receipt of invoices therefor.

(h) Further Assurances. The Seller shall execute and deliver to the Buyer all
further documents, financing statements, agreements and instruments, and take
all further action that may be required under applicable law, or that the Buyer
may reasonably request, in order to effectuate the transactions contemplated by
this Repurchase Agreement and the Repurchase Documents or, without limiting any
of the foregoing, to grant, preserve, protect and perfect the validity and
first-priority of the security interests created or intended to be created
hereby. The Seller shall do all things necessary to preserve the Repurchase
Assets so that they remain subject to a first priority perfected security
interest hereunder. Without limiting the foregoing, the Seller will comply with
all rules, regulations, and other laws of any Governmental Authority and cause
the Repurchase Assets to comply with all applicable rules, regulations and other
laws. The Seller will not allow any default for which the Seller is responsible
to occur under any Repurchase Assets or any Repurchase Document and the Seller
shall fully perform or cause to be performed when due all of its obligations
under any Repurchase Assets or the Repurchase Documents.

(i) True and Correct Information. All information, reports, exhibits, schedules,
financial statements or certificates of the Seller or any of its Affiliates
thereof or any of their officers furnished to the Buyer hereunder and during the
Buyer’s diligence of the Seller are and will be true and complete in all
material respects and do not omit to disclose any material facts necessary to
make the statements therein or therein, in light of the circumstances in which
they are made, not misleading in all material respects. All required financial
statements, information and reports delivered by the Seller to the Buyer
pursuant to this Repurchase Agreement shall be prepared in accordance with GAAP,
or if applicable, to SEC filings, the appropriate SEC accounting requirements.

(j) ERISA Events.

(i) Promptly upon becoming aware of the occurrence of any Event of Termination
which together with all other Events of Termination occurring within the prior
twelve (12) months involve a payment of money by or a potential aggregate
liability of the Seller or any ERISA Affiliate thereof or any combination of
such entities in excess of $10,000,000 the Seller shall give the Buyer a written
notice specifying the nature thereof, what action the Seller or any ERISA
Affiliate thereof has taken and, when known, any action taken or threatened by
the Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto;

(ii) Promptly upon receipt thereof, the Seller shall furnish to the Buyer copies
of (i) all notices received by the Seller or any ERISA Affiliate thereof of the
PBGC’s intent to terminate any Plan or to have a trustee appointed to administer
any Plan; (ii) all notices received by the Seller or any ERISA Affiliate thereof
from the sponsor of a Multiemployer Plan pursuant to Section 4202 of ERISA
involving a withdrawal liability in excess of $10,000,000; and (iii) all funding
waiver requests filed by the Seller or any ERISA Affiliate thereof with the
Internal Revenue Service with respect to any Plan, the accrued benefits of which
exceed the present value of the plan assets as of the date the waiver request is
filed by more than $10,000,000, and all communications received by the Seller or
any ERISA Affiliate thereof from the Internal Revenue Service with respect to
any such funding waiver request.

(k) Financial Condition Covenants.

(i) Maintenance of Consolidated Tangible Net Worth. (A) FIC shall maintain a
Consolidated Tangible Net Worth of not less than $250,000,000, (B) FIC shall not
experience losses or changes in its financial condition (exclusive of amounts
withdrawn for payment of taxes due and payable by the shareholders of FIC) that
cause its Consolidated Tangible Net Worth for any two consecutive calendar
quarters to be less than or equal to 80% of its Consolidated Tangible Net Worth
as of the commencement of such period.

(ii) Maintenance of Ratio of Indebtedness to Consolidated Tangible Net Worth.
FIC shall maintain the ratio of Indebtedness to Consolidated Tangible Net Worth
no greater than 17:1.

(l) Hedging. The Seller shall enter into and maintain Interest Rate Protection
Agreements in accordance with the Seller’s written policies regarding hedging,
or a letter detailing such policies to be delivered to the Buyer on or before
the date hereof.

(m) No Adverse Selection. The Seller shall not select Eligible Assets to be sold
to the Buyer as Purchased Assets using any type of adverse selection or other
selection criteria which could be reasonably expected to adversely affect the
Buyer.

(n) Insurance. The Seller shall continue to maintain Fidelity Insurance in an
aggregate amount acceptable to Fannie Mae and Freddie Mac. The Seller shall
maintain a fidelity bond in respect of its officers, employees and agents, with
respect to any claims made in connection with all or any portion of the
Repurchase Assets. The Seller shall notify the Buyer of any material change in
the terms of any such fidelity bond or insurance policy.

(o) Books and Records. The Seller shall, to the extent practicable, maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing the Repurchase Assets in
the event of the destruction of the originals thereof), and keep and maintain or
obtain, as and when required, all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Repurchase Assets.

(p) Security Interest. The Seller shall do all things necessary to preserve the
Repurchase Assets so that they remain subject to a first priority perfected
security interest hereunder. Without limiting the foregoing, the Seller will
comply with all rules, regulations and other laws of any Governmental Authority
and cause the Repurchase Assets to comply with all applicable rules, regulations
and other laws. The Seller will not allow any default for which the Seller is
responsible to occur under any Repurchase Assets or any Repurchase Documents and
the Seller shall fully perform or cause to be performed when due all of its
obligations under any Repurchase Assets or the Repurchase Documents.

(q) Illegal Activities. The Seller shall not engage in any conduct or activity
that could subject its assets (other than nonmaterial portions thereof) to
forfeiture or seizure.

(r) Material Change in Business. The Seller shall not make any material change
in the nature of its Business as conducted on the date hereof.

(s) Limitation on Dividends and Distributions. The Sellers shall not make any
payment on account of, or set apart assets for, a sinking or other analogous
fund for the purchase, redemption, defeasance, retirement or other acquisition
of any equity interest of the Sellers, whether now or hereafter outstanding, or
make any other distribution in respect of any of the foregoing or to any
shareholder or equity owner of the Sellers, either directly or indirectly,
whether in cash or property or in obligations of the Sellers or any of the
Sellers’ consolidated Subsidiaries at any time following the occurrence and
during the continuation of an Event of Default.

(t) Disposition of Assets; Liens. The Seller shall not create, incur, assume or
suffer to exist any mortgage, pledge, Lien, charge or other encumbrance of any
nature whatsoever on any of the Repurchase Assets, whether real, personal or
mixed, now or hereafter owned, other than the Liens created in connection with
the transactions contemplated by this Repurchase Agreement and other Liens in
favor of the Buyer or its Affiliates; nor shall the Seller cause any of the
Purchased Assets to be sold, pledged, assigned or transferred; provided,
however, that this Section 12(t) will cease to be effective upon any repurchase
of the Purchased Assets by either Seller or its designee from the Buyer in
respect of Purchased Assets so repurchased.

(u) Transactions with Affiliates. The Seller shall not enter into any
transaction in the aggregate amount greater than $3,000,000, including, without
limitation, the purchase, sale, lease or exchange of property or assets or the
rendering or accepting of any service with any Affiliate, unless such
transaction is (a) not otherwise prohibited in this Repurchase Agreement, (b) in
the ordinary course of the Seller’s Business and (c) upon fair and reasonable
terms no less favorable to the Seller, as the case may be, than it would obtain
in a comparable arm’s length transaction with a Person which is not an
Affiliate; provided, however, this Section 12(u) shall not apply to transactions
(i) between the Sellers and (ii) transactions relating to Structured Securities
Debt.

(v) ERISA Matters.

(i) The Seller shall not permit any event or condition which is described in any
of clauses (i) through (vii) of the definition of “Event of Termination” to
occur or exist with respect to any Plan or Multiemployer Plan if such event or
condition, together with all other events or conditions described in the
definition of Event of Termination occurring within the prior twelve (12)
months, involves the payment of money by or an incurrence of liability of the
Seller or any ERISA Affiliate thereof, or any combination of such entities in an
amount in excess of $10,000,000.

(ii) The Seller shall not be an employee benefit plan as defined in Section 3 of
Title I of ERISA, or a plan described in Section 4975(e)(1) of the Code and
(b) the Seller shall not use “plan assets” within the meaning of 29 CFR
§2510.3-101 to engage in this Repurchase Agreement or the Transactions
hereunder.

(w) Consolidations, Mergers and Sales of Assets. The Seller shall not
(i) consolidate or merge with or into any other Person or (ii) sell, lease or
otherwise transfer all or substantially all of its assets to any other Person;
provided that the Seller may merge or consolidate with another Person if the
Seller is the Person surviving such merger.

(x) Asset Reports. The Seller will furnish to the Buyer monthly electronic
Purchased Asset performance data, including, without limitation, delinquency
reports, pool analytic reports and static pool reports (i.e., delinquency,
foreclosure and net charge-off reports) and monthly stratification reports
summarizing the characteristics of the Purchased Assets.

(y) Agency Approvals; Servicing. The Seller shall maintain its status with
Fannie Mae as an approved lender and Freddie Mac as an approved seller/servicer,
in each case in good standing (each such approval, an “Agency Approval”). The
Seller shall service all Purchased Assets which are subject to an Agency Takeout
Commitment in accordance with the applicable Agency guide. Should the Seller,
for any reason, cease to possess all such applicable Agency Approvals to the
extent necessary, or should notification to the relevant Agency or to HUD, FHA
or VA be required, the Seller shall so notify the Buyer immediately in writing.
Notwithstanding the preceding sentence, the Seller shall take all necessary
action to maintain all of its applicable Agency Approvals at all times during
the term of this Repurchase Agreement and each outstanding Transaction.

(z) Guarantees. The Seller shall not create, incur, assume or suffer to exist
any Guarantees, except (i) Seller Excluded Guarantees, (ii) to the extent
reflected in the Seller’s financial statements or notes thereto or (iii) to the
extent the aggregate Guarantees of the Seller do not exceed $5,000,000.

(aa) Takeout Payments. With respect to each Mortgage Loan subject to a Takeout
Commitment, the Seller shall arrange that all payments under the related Takeout
Commitment shall be paid directly to the Buyer at the account set forth in
Section 9 hereof, or to an account approved by the Buyer in writing prior to
such payment. With respect to any Agency Takeout Commitment, if applicable,
(i) with respect to the wire transfer instructions as set forth in Freddie Mac
Form 987 (Wire Transfer Authorization for a Cash Warehouse Delivery) such wire
transfer instructions are identical to the Buyer’s wire instructions or the
Buyer has approved such wire transfer instructions in writing in its sole
discretion, or (ii) the Payee Number set forth on Fannie Mae Form 1068
(Fixed-Rate, Graduated-Payment, or Growing-Equity Asset Schedule) or Fannie Mae
Form 1069 (Adjustable-Rate Asset Schedule), as applicable, is identical to the
Payee Number that has been identified by the Buyer in writing as the Buyer’s
Payee Number or the Buyer has approved the related Payee Number in writing in
its sole discretion; With respect to any Takeout Commitment with an Agency for
which the Agency is swapping the related Mortgage Loans for a mortgage backed
security, the applicable Agency documents list the Buyer as sole subscriber.

(bb) Underwriting Guidelines. In the event that either Seller makes any
amendment or modification to the Underwriting Guidelines, such Seller shall
promptly deliver to the Buyer notice of the amended or modified Underwriting
Guidelines with appropriate access to such Underwriting Guidelines.

(cc) Use of Proceeds. The Seller shall not enter into Transactions hereunder
with the intent to apply any of the Purchase Price to the outstanding Repurchase
Price under the MLMCI Facility.



    SECTION 13. EVENTS OF DEFAULT

Section 13.01 Events of Default. If any of the following events (each, an “Event
of Default”) occur, the Sellers and the Buyer shall have the rights set forth in
Section 14, as applicable:

(a) either Seller shall default in the payment of (i) any amount payable by it
hereunder or under any other Repurchase Document, (ii) Expenses within ten
(10) Business Days after the same becomes due and payable or (iii) any other
Obligations, when the same shall become due and payable, whether at the due date
thereof, or by acceleration or otherwise; or

(b) the failure of either Seller to perform, comply with or observe any term,
covenant or agreement applicable to it contained in Sections 12(a)(i), (h), (j),
(k), (q), (r), (s), (t), (u), (v), (w), (y), (z), (aa), or (cc); or

(c) any representation, warranty or certification made or deemed made herein or
in any other Repurchase Document by either Seller or any certificate furnished
to the Buyer pursuant to the provisions hereof or thereof or any information
with respect to the Purchased Assets furnished in writing by on behalf of either
Seller shall prove to have been untrue or misleading in any material respect as
of the time made or furnished (other than the representations and warranties set
forth in Schedule 1, which shall be considered solely for the purpose of
determining the Market Value of the Purchased Assets; unless (i) either Seller
shall have made any such representations and warranties with actual knowledge
that they were materially false or misleading at the time made; or (ii) any such
representations and warranties have been determined in good faith by the Buyer
in its sole discretion to be materially false or misleading on a regular basis);
or

(d) either Seller shall fail to observe or perform (i) any term, covenant or
agreement applicable to it contained in Sections 12(x) or (bb) and if such
default shall be capable of being remedied, and such failure to observe or
perform shall continue unremedied for a period of three (3) Business Days after
notice by the Buyer or (ii) any other covenant or agreement contained in this
Repurchase Agreement (and not identified in clause (b) or (d)(i) of
Section 13.01) or any other Repurchase Document, and if such default shall be
capable of being remedied, and such failure to observe or perform shall continue
unremedied for a period of ten (10) Business Days after notice by the Buyer; or

(e) a judgment or judgments for the payment of money in excess of $20,000,000 in
the aggregate shall be rendered against either Seller or any of their Affiliates
by one or more courts, administrative tribunals or other bodies having
jurisdiction and the same shall not be satisfied, discharged (or provision shall
not be made for such discharge) or bonded, or a stay of execution thereof shall
not be procured, within (thirty) 30 days from the date of entry thereof, and
such Seller or any such Affiliate shall not, within said period of
(thirty) 30 days, or such longer period during which execution of the same shall
have been stayed or bonded, appeal therefrom and cause the execution thereof to
be stayed during such appeal; provided, however, that any such judgment or
judgments shall not give rise to an Event of Default under this Section 13(e) if
and so long as (A) the amount of such judgment or order which remains
unsatisfied is covered by a valid and binding policy of insurance between either
Seller or any of their Affiliates in respect of such judgment or judgments and
the insurer covering full payment of such unsatisfied amount and (B) such
insurer, which shall be rated at least “A” by A.M. Best Company, has been
notified, and has not disputed the claim made for payment, of the amount of such
judgment or judgments; or

(f) any “event of default” or any other default which permits a demand for, or
requires, the early repayment of obligations due by either Seller or any of
their Affiliates under (i) any agreement (after the expiration of any applicable
grace period under any such agreement) relating to any Indebtedness (other than
any Structured Securities Debt) of either Seller or any Affiliate, as
applicable, to which the Buyer or any Affiliate of the Buyer is a party or
(ii) any agreement (after the expiration of any applicable grace period under
any such agreement) relating to any Indebtedness of either Seller or any of
their Affiliates (other than any Structured Securities Debt), as applicable; in
an amount equal to or greater than $20,000,000; or

(g) an Event of Insolvency shall have occurred with respect to either Seller; or

(h) for any reason, this Repurchase Agreement at any time shall not be in full
force and effect in all material respects or shall not be enforceable in all
material respects in accordance with its terms, or any party thereto (other than
the Buyer or any Affiliate of the Buyer) shall seek to disaffirm, terminate,
limit or reduce its obligations hereunder; or

(i) this Agreement shall for any reason cease to create a valid, first priority
security interest in any material portion of the Purchased Assets or Repurchase
Assets purported to be covered hereby; or

(j) any event having a Material Adverse Effect shall occur, in each case as
determined by the Buyer in its sole good faith discretion, or any other
condition shall exist which, in the Buyer’s sole good faith discretion,
constitutes a material impairment of either Seller’s ability to perform its
obligations under this Repurchase Agreement or any other Repurchase Document; or

(k) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan of either
Seller, (ii) any material “accumulated funding deficiency” (as defined in
Section 302 of ERISA), whether or not waived, shall exist with respect to any
Plan or any Lien in favor of the PBGC or a Plan shall arise on the assets of
either Seller or any Commonly Controlled Entity, (iii) a Reportable Event shall
occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Plan of either Seller, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Buyer, likely to
result in the termination of such Plan for purposes of Title IV of ERISA,
(iv) any Plan of either Seller shall terminate for purposes of Title IV of
ERISA, (v) either Seller or any Commonly Controlled Entity shall, or in the
reasonable opinion of the Buyer is likely to, incur any liability in connection
with a withdrawal from, or the insolvency or reorganization of, a Multiemployer
Plan or (vi) any other event or condition shall occur or exist with respect to a
Plan of either Seller; and in each case in clauses (i) through (vi) above, such
event or condition, together with all other such events or conditions, if any,
could reasonably be expected to have a Material Adverse Effect; or

(l) The Sellers’ audited annual financial statements or the notes thereto or
other opinions or conclusions stated therein shall be qualified or limited by
reference to the status of either Seller, as applicable, as a “going concern” or
a reference of similar import; or

(m) The failure of FIC to at any time continue to be (i) qualified as a real
estate investment trust as defined in Section 856 of the Code and (ii) entitled
to a dividend paid deduction under Section 857 of the Code with respect to
dividends paid by it with respect to each taxable year for which it claims a
deduction on its Form 1120 – REIT filed with the United States Internal Revenue
Service for such year, or the entering into by FIC of any material “prohibited
transactions” as defined in Sections 857(b) and 856(c) of the Code.

Section 13.02 Termination Event. (a) If the following event (a “Termination
Event”) occurs, the Buyer shall have the rights set forth in Section 13.02(b):

(i) The senior debt obligations or short-term debt obligations of Merrill Lynch
& Co., Inc. shall be rated below the four highest generic grades (without regard
to any pluses and minuses reflecting gradations within such generic grades) by
any nationally recognized statistical rating organization.

(ii) A Change in Control of either Seller shall have occurred.

(iii) Any change or development occurs involving a prospective change in
taxation or other applicable law or regulation or interpretation thereof in the
United States directly affecting the Purchased Assets or the consequences of the
Buyer owning, or holding a security interest in, the Purchased Assets; the
imposition of exchange controls by the United States, that directly affects the
Purchased Assets or the consequences of the Buyer owning, or holding a security
interest in, the Purchased Assets; or the imposition of exchange controls by the
United States, that directly affects the financial markets of the United States,
and makes it, in the sole judgment of the Buyer, inadvisable or impracticable to
enter into Transactions with the Mortgage Loans.

(b) Upon the occurrence of a Termination Event, the Buyer shall have the right,
in its sole discretion, to immediately terminate the Buyer’s obligation to enter
into any additional Transactions. The Seller shall repurchase any Purchased
Assets subject to a Transaction hereunder no later than ninety (90) days with
respect to a Termination Event under Section 13.02(i) and thirty (30) days with
respect to a Termination Event under Sections 13.02(ii) or 13.02(iii) following
receipt of a request therefor from the Buyer following the occurrence of a
Termination Event.



    SECTION 14. REMEDIES

(a) If an Event of Default occurs and is continuing with respect to either
Seller, the following rights and remedies are available to the Buyer; provided,
that an Event of Default shall be deemed to be continuing unless expressly
waived by the Buyer in writing:

(i) At the option of the Buyer, exercised by written notice to the Sellers
(which option shall be deemed to have been exercised, even if no notice is
given, immediately upon the occurrence of an Event of Insolvency of either
Seller), the Repurchase Date for each Transaction hereunder, if it has not
already occurred, shall be deemed immediately to occur. The Buyer shall (except
upon the occurrence of an Event of Insolvency of the Seller) give notice to the
Sellers of the exercise of such option as promptly as practicable.

(ii) If the Buyer exercises or is deemed to have exercised the option referred
to in subsection (a)(i) of this Section:

(A) the Sellers’ obligations in such Transactions to repurchase all Purchased
Assets, at the Repurchase Price therefor on the Repurchase Date determined in
accordance with subsection (a)(i) of this Section, (1) shall thereupon become
immediately due and payable; (2) all Income paid after such exercise or deemed
exercise shall be retained by the Buyer and applied to the aggregate unpaid
Repurchase Price and any other amounts owed by the Sellers hereunder; and
(3) any remaining amounts shall be remitted to the Seller.

(B) to the extent permitted by applicable law, the Repurchase Price with respect
to each such Transaction shall be increased by the aggregate amount obtained by
daily application of, on a 360 day per year basis for the actual number of days
during the period from and including the date of the exercise or deemed exercise
of such option to but excluding the date of payment of the Repurchase Price as
so increased, (x) the Post-Default Rate in effect following an Event of Default
to (y) the Repurchase Price for such Transaction as of the Repurchase Date as
determined pursuant to subsection (a)(i) of this Section (decreased as of any
day by (i) any amounts actually in the possession of the Buyer pursuant to
clause (C) of this subsection, and (ii) any proceeds from the sale of Purchased
Assets applied to the Repurchase Price pursuant to subsection (a)(iv) of this
Section; and

(C) all Income actually received by the Buyer pursuant to Section 5 (excluding
any Late Payment Fees paid pursuant to Section 5(a)) shall be applied to the
aggregate unpaid Repurchase Price owed by the Sellers.

(iii) Upon the occurrence of one or more Events of Default, the Buyer shall have
the right to obtain physical possession of all files of the Sellers relating to
the Purchased Assets and the Repurchase Assets and all documents relating to the
Purchased Assets which are then or may thereafter come into the possession of
the Sellers or any third party acting for the Sellers and the Sellers shall
deliver to the Buyer such assignments as the Buyer shall request. The Buyer
shall be entitled to specific performance of all agreements of the Sellers
contained in the Repurchase Documents.

(iv) At any time on the Business Day following notice to the Sellers (which
notice may be the notice given under subsection (a)(i) of this Section), in the
event the Sellers have not repurchased all Purchased Assets, the Buyer may
(A) immediately sell, without demand or further notice of any kind, at a public
or private sale and at such price or prices as the Buyer may deem satisfactory
any or all Purchased Assets and the Repurchase Assets subject to a such
Transactions hereunder and apply the proceeds thereof to the aggregate unpaid
Repurchase Prices and any other amounts owing by the Sellers hereunder or (B) in
its sole discretion elect, in lieu of selling all or a portion of such Purchased
Assets, to give the Sellers credit for such Purchased Assets and the Repurchase
Assets in an amount equal to the Market Value of the Purchased Assets against
the aggregate unpaid Repurchase Price and any other amounts owing by the Sellers
hereunder. The proceeds of any disposition of Purchased Assets and the
Repurchase Assets under clauses (A) or (B) shall be applied first to the costs
and expenses incurred by the Buyer in connection with the applicable Seller’s
default; second to costs of cover and/or related hedging transactions; third to
the Repurchase Price; fourth to any other outstanding obligation of the Sellers
to the Buyer or its Affiliates; and fifth, any remaining amounts to the Sellers.

(v) The Sellers shall be liable to the Buyer for (i) the amount of all
reasonable legal or other expenses (including, without limitation, all costs and
expenses of the Buyer in connection with the enforcement of this Repurchase
Agreement or any other agreement evidencing a Transaction, whether in action,
suit or litigation or bankruptcy, insolvency or other similar proceeding
affecting creditors’ rights generally, further including, without limitation,
the reasonable fees and expenses of counsel (including the costs of internal
counsel of the Buyer) incurred in connection with or as a result of an Event of
Default, (ii) damages in an amount equal to the cost (including all fees,
expenses and commissions) of entering into replacement transactions and entering
into or terminating hedge transactions in connection with or as a result of an
Event of Default, and (iii) any other loss, damage, cost or expense directly
arising or resulting from the occurrence of an Event of Default in respect of a
Transaction.

(vi) The Buyer shall have, in addition to its rights hereunder, any rights
otherwise available to it under any other agreement or applicable law.

(b) The Buyer may exercise one or more of the remedies available to the Buyer
immediately upon the occurrence of an Event of Default and at any time
thereafter without notice to the Sellers. All rights and remedies arising under
this Repurchase Agreement as amended from time to time hereunder are cumulative
and not exclusive of any other rights or remedies which the Buyer may have.

(c) The Buyer may enforce its rights and remedies hereunder without prior
judicial process or hearing, and each Seller hereby expressly waives any
defenses it might otherwise have to require the Buyer to enforce its rights by
judicial process. Each Seller also waives any defense (other than a defense of
payment or performance) it might otherwise have arising from the use of
nonjudicial process, enforcement and sale of all or any portion of the
Repurchase Assets, or from any other election of remedies. The Sellers recognize
that nonjudicial remedies are consistent with the usages of the trade, are
responsive to commercial necessity and are the result of a bargain at arm’s
length.

(d) To the extent permitted by applicable law, the Sellers shall be liable to
the Buyer for interest on any amounts owing by the Sellers hereunder, from the
date the Sellers become liable for such amounts hereunder until such amounts are
(i) paid in full by the Sellers or (ii) satisfied in full by the exercise of the
Buyer’s rights hereunder. Interest on any sum payable by the Sellers to the
Buyer under this Section 14(d) shall be at a rate equal to the Post-Default
Rate.



    SECTION 15. INDEMNIFICATION AND EXPENSES; RECOURSE

(a) Each of the Sellers agrees to hold the Buyer, and its Affiliates and their
officers, directors, employees, agents and advisors (each an “Indemnified
Party”) harmless from and indemnify any Indemnified Party against all
liabilities, losses, damages, judgments, costs and expenses of any kind which
may be imposed on, incurred by or asserted against such Indemnified Party
(without duplication of Section 7(c)) (collectively, “Costs”), relating to or
arising out of this Repurchase Agreement, any other Repurchase Document or any
transaction contemplated hereby or thereby, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Repurchase Agreement, any other Repurchase Document or any transaction
contemplated hereby or thereby, that, in each case, results from anything other
than the Indemnified Party’s gross negligence or willful misconduct. Without
limiting the generality of the foregoing, the Sellers agree to hold any
Indemnified Party harmless from and indemnify such Indemnified Party against all
Costs with respect to all Purchased Assets relating to or arising out of any
taxes incurred or assessed in connection with the ownership of the Purchased
Assets, that, in each case, results from anything other than the Indemnified
Party’s gross negligence or willful misconduct. In any suit, proceeding or
action brought by an Indemnified Party in connection with any Purchased Asset
for any sum owing thereunder, or to enforce any provisions of any Purchased
Asset, the Sellers will save, indemnify and hold such Indemnified Party harmless
from and against all expense, loss or damage suffered by reason of any defense,
set-off, counterclaim, recoupment or reduction or liability whatsoever of the
account debtor or obligor thereunder, arising out of a breach by either Seller
of any obligation thereunder or arising out of any other agreement, indebtedness
or liability at any time owing to or in favor of such account debtor or obligor
or its successors from either Seller provided, however, that the Sellers shall
not be liable for any such expense, loss or damage to the extent resulting from
the Indemnified Party’s gross negligence or willful misconduct. The Sellers also
agree to reimburse an Indemnified Party as and when billed by such Indemnified
Party for all the Indemnified Party’s costs and expenses incurred in connection
with the enforcement or the preservation of the Buyer’s rights under this
Repurchase Agreement, any other Repurchase Document or any transaction
contemplated hereby or thereby, including without limitation the reasonable fees
and disbursements of its counsel provided, however, that the Sellers shall not
be liable for any such expense, loss or damage to the extent resulting from the
Indemnified Party’s gross negligence or willful misconduct.

(b) The Sellers agree to pay within thirty (30) days when billed by the Buyer
all of the out-of-pocket costs and expenses incurred by the Buyer in connection
with the development, preparation and execution of, and any amendment,
supplement or modification to, this Repurchase Agreement, any other Repurchase
Document or any other documents prepared in connection herewith or therewith.
The Sellers agree to pay all of the reasonable out-of-pocket costs and expenses
incurred in connection with the consummation and administration of the
transactions contemplated hereby and thereby including without limitation filing
fees and all the reasonable fees, disbursements and expenses of counsel to the
Buyer which amount shall be deducted from the Purchase Price paid for the first
Transaction hereunder. Subject to the limitations set forth in Section 27
hereof, the Sellers agree to pay the Buyer all the reasonable out of pocket due
diligence, inspection, testing and review costs and expenses incurred by the
Buyer with respect to Purchased Assets submitted by the Sellers for purchase
under this Repurchase Agreement, including, but not limited to, those out of
pocket costs and expenses incurred by the Buyer pursuant to Sections 15(b)
and 27 hereof.

(c) The obligations of the Sellers from time to time to pay the Repurchase
Price, the Periodic Advance Repurchase Payments, and all other amounts due under
this Repurchase Agreement shall be full recourse obligations of the Sellers.

(d) Each Seller shall be jointly and severally liable for the full, complete an
punctual performance and satisfaction of all obligations of either Seller under
this Repurchase Agreement. Accordingly, each Seller waives any and all notice of
creation, renewal, extension or accrual of any of the Obligations and notice of
or proof of reliance by the Buyer upon such Seller’s joint and several
liability. Each Seller waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon such Seller with respect
to the Obligations. When pursuing its rights and remedies hereunder against
either Seller, the Buyer may, but shall be under no obligation, to pursue such
rights and remedies hereunder against either Seller or any other Person or
against any collateral security for the Obligations or any right of offset with
respect thereto, and any failure by the Buyer to pursue such other rights or
remedies or to collect any payments from such Seller or any such other Person to
realize upon any such collateral security or to exercise any such right of
offset, or any release of such Seller or any such other Person or any such
collateral security, or right of offset, shall not relieve such Seller of any
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Buyer against
such Seller.



    SECTION 16. SERVICING

(a) The Sellers, on the Buyer’s behalf, shall contract with Servicer to, or if a
Seller is the Servicer, such Seller shall, service the Mortgage Loans consistent
with the degree of skill and care that such Seller customarily requires with
respect to similar Mortgage Loans owned or managed by it and in accordance with
Accepted Servicing Practices. The Sellers shall cause the Servicer to (i) comply
with all applicable Federal, State and local laws and regulations, (ii) maintain
all state and federal licenses necessary for it to perform its servicing
responsibilities hereunder, and (iii) not impair the rights of the Buyer in any
Purchased Assets or any payment thereunder. The Buyer may terminate the
servicing of any Purchased Asset with the then existing Servicer in accordance
with Section 16(e) hereof.

(b) The Sellers shall cause the Servicer to hold or cause to be held all escrow
funds collected by the Sellers with respect to any Purchased Assets in trust
accounts and shall apply the same for the purposes for which such funds were
collected.

(c) The Sellers shall cause the Servicer to deposit all Income received by the
Sellers on account of the Purchased Assets in the Collection Account no less
than once per week.

(d) The Sellers shall provide promptly to the Buyer (i) a Servicer Notice
addressed to and agreed to by the Servicer of the related Purchased Assets,
advising such Servicer of such matters as the Buyer may reasonably request,
including, without limitation, recognition by the Servicer of the Buyer’s
interest in such Purchased Assets and the Servicer’s agreement that upon receipt
of notice of an Event of Default from the Buyer, it will follow the instructions
of the Buyer with respect to the Purchased Assets and any related Income with
respect thereto.

(e) Upon the occurrence and during the continuance of an Event of Default
hereunder, the Buyer shall have the right to immediately terminate the
Servicer’s right to service the Purchased Assets without payment of any penalty
or termination fee. The Sellers shall cooperate in transferring the servicing of
the Purchased Assets to a successor servicer appointed by the Buyer in its sole
discretion.

(f) If either Seller should discover that, for any reason whatsoever, any entity
responsible to either Seller by contract for managing or servicing any such
Purchased Asset has failed to perform fully such Seller’s obligations under the
Repurchase Documents or any of the obligations of such entities with respect to
the Purchased Assets in any material respect, such Seller shall promptly notify
the Buyer.



    SECTION 17. SINGLE AGREEMENT

The Buyer and the Sellers acknowledge that, and have entered hereinto and will
enter into each Transaction hereunder in consideration of and in reliance upon
the fact that, all Transactions hereunder constitute a single business and
contractual relationship and that each has been entered into in consideration of
the other Transactions. Accordingly, each of the Buyer and the Sellers agree
(i) to perform all of its obligations in respect of each Transaction hereunder,
and that a default in the performance of any such obligations shall constitute a
default by it in respect of all Transactions hereunder, (ii) that each of them
shall be entitled to set off claims and apply property held by them in respect
of any Transaction against obligations owing to them in respect of any other
Transaction hereunder, (iii) that payments, deliveries, and other transfers made
by either of them in respect of any Transaction shall be deemed to have been
made in consideration of payments, deliveries, and other transfers in respect of
any other Transactions hereunder, and the obligations to make any such payments,
deliveries, and other transfers may be applied against each other and netted,
and (iv) to promptly provide notice to the other after any such set-off or
application.



    SECTION 18. SET-OFF

In addition to any rights and remedies of the Buyer hereunder and by law, the
Buyer shall have the right, without prior notice to the Sellers, any such notice
being expressly waived by the Sellers to the extent permitted by applicable law,
upon any amount becoming due and payable by the Sellers hereunder (whether at
the stated maturity, by acceleration or otherwise) to set-off and appropriate
and apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Buyer or any Affiliate thereof to or for the credit or the account
of the Sellers or any Affiliate thereof. The Buyer agrees promptly to notify the
Sellers after any such set-off and application made by the Buyer, provided that
the failure to give such notice shall not affect the validity of such set-off
and application.



    SECTION 19. NOTICES AND OTHER COMMUNICATIONS

Except as otherwise expressly permitted by this Repurchase Agreement, all
notices, requests and other communications provided for herein (including
without limitation any modifications of, or waivers, requests or consents under,
this Repurchase Agreement) shall be given or made in writing (including without
limitation by telecopy) delivered to the intended recipient at the “Address for
Notices” specified below its name on the signature pages hereof or thereof); or,
as to any party, at such other address as shall be designated by such party in a
written notice to each other party. Except as otherwise provided in this
Repurchase Agreement and except for notices given under Section 3 (which shall
be effective only on receipt), all such communications shall be deemed to have
been duly given when transmitted by telecopy or personally delivered or, in the
case of a mailed notice, upon receipt, in each case given or addressed as
aforesaid.



    SECTION 20. ENTIRE AGREEMENT; SEVERABILITY

This Repurchase Agreement, together with the Repurchase Documents, constitute
the entire understanding between the Buyer and the Sellers with respect to the
subject matter they cover and shall supersede any existing agreements between
the parties containing general terms and conditions for repurchase transactions
involving Purchased Assets. By acceptance of this Repurchase Agreement, the
Buyer and the Sellers acknowledge that they have not made, and are not relying
upon, any statements, representations, promises or undertakings not contained in
this Repurchase Agreement. Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.



    SECTION 21. NON-ASSIGNABILITY

(a) The rights and obligations of the parties under this Repurchase Agreement
and under any Transaction shall not be assigned by either Seller without the
prior written consent of the Buyer. Subject to the foregoing, this Repurchase
Agreement and any Transactions shall be binding upon and shall inure to the
benefit of the parties and their respective successors and assigns. Nothing in
this Repurchase Agreement express or implied, shall give to any Person, other
than the parties to this Repurchase Agreement and their successors hereunder,
any benefit of any legal or equitable right, power, remedy or claim under this
Repurchase Agreement. The Buyer may from time to time assign all or a portion of
its rights and obligations under this Repurchase Agreement and the Repurchase
Documents; provided, however, that the Buyer shall maintain, for review by the
Sellers upon written request a copy of an executed assignment and acceptance by
the Buyer and assignee (“Assignment and Acceptance”), specifying the percentage
or portion of such rights and obligations assigned. Upon such assignment,
(a) such assignee shall be a party hereto and to each Repurchase Document to the
extent of the percentage or portion set forth in the Assignment and Acceptance,
and shall succeed to the applicable rights and obligations of the Buyer
hereunder, and (b) the Buyer shall, to the extent that such rights and
obligations have been so assigned by it be released from its obligations
hereunder and under the Repurchase Documents. Unless otherwise stated in the
Assignment and Acceptance, the Sellers shall continue to take directions solely
from the Buyer unless otherwise notified by the Buyer in writing. The Buyer may
distribute to any prospective assignee any document or other information
delivered to the Buyer by the Sellers.

(b) The Buyer may sell participations to one or more Persons; provided, however,
that (i) no participant under any such participation shall have any right to
approve any amendment or waiver of any provision of the Repurchase Agreement or
any other Repurchase Document, or any consent to any departure by the Sellers or
the Buyer therefrom; (ii) the Buyer’s obligations under this Repurchase
Agreement shall remain unchanged; (iii) the Buyer shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (iv) the Sellers shall continue to deal solely and directly with the Buyer
in connection with the Buyer’s rights and obligations under this Repurchase
Agreement and the other Repurchase Documents; provided that Taxes shall be
governed solely and exclusively by Section 6 and 7.

(c) (i) Prior to the occurrence of an Event of Default, the Buyer may from time
to time assign all or a portion of its rights and obligations under this
Repurchase Agreement and the Repurchase Documents to any Person (A) without the
prior written consent of the Sellers, provided that the Buyer or an Affiliate of
the Buyer retains a portion equal to at least twenty (20%) of the Maximum
Purchase Price; or (B) with the prior consent of the Sellers, which consent
shall not be unreasonably withheld or delayed. The Buyer shall maintain, for
review by the Sellers upon written request, a copy of an executed assignment and
acceptance by the Buyer and assignee (each an “Assignment and Acceptance”),
specifying the percentage or portion of such rights and obligations assigned.
Upon such assignment, and pursuant to an amendment of this Repurchase Agreement
as set forth in clause (iii) below, (A) such assignee shall be a party hereto
and to each Repurchase Document to the extent of the percentage or portion set
forth in the Assignment and Acceptance, and shall succeed to the applicable
rights and obligations of the Buyer hereunder, and (B) the Buyer shall, to the
extent that such rights and obligations have been so assigned by it be released
from its obligations hereunder and under the Repurchase Documents. After the
occurrence and during the continuance of an Event of Default, the Buyer may
assign all or a portion of its rights and obligations under this Repurchase
Agreement and the Repurchase Documents to any Person without the prior consent
of the Sellers. Unless otherwise stated in the Assignment and Acceptance, the
Sellers shall continue to take directions solely from the Buyer unless otherwise
notified by the Buyer in writing.

(ii) Subject to acceptance and recording thereof pursuant to Section 21(d)
hereof and the amendment of this Repurchase Agreement pursuant to clause
(iii) hereof, from and after the effective date specified in each Assignment and
Acceptance the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of the Buyer under this Repurchase Agreement. Any assignment or
transfer by the Buyer of rights or obligations under this Repurchase Agreement
that does not comply with this Section 21 shall be treated for purposes of this
Repurchase Agreement as a sale by such Buyer of a participation in such rights
and obligations in accordance with Section 21(d) hereof.

(iii) In the event that the Buyer assigns all or a portion of its rights and
obligations under this Repurchase Agreement pursuant to this Section 21(c), the
parties hereto hereby agree to negotiate in good faith and use commercially
reasonable efforts to enter into prior to such transfer an amendment to this
Repurchase Agreement to add agency provisions similar to those included in
repurchase agreements for similar syndicated repurchase facilities; provided,
however, that the Buyer and the Sellers hereby agree that any such amendment
shall provide that the Repurchase Agreement may be amended or waived upon the
written consent of the Sellers and those Buyers committed to engage in the
Transactions hereunder representing a majority of the Maximum Repurchase Price.

(d) The Sellers shall maintain a register (the “Register”) on which it will
record the Buyer’s rights hereunder, and each Assignment and Acceptance and
participation; provided, however, that the Sellers shall not be required to
record any transfer on the Register of which the Sellers have not received
notice, or do not have knowledge. The Register shall include the names and
addresses of the Buyers (including all assignees, successors and participants).
Failure to make any such recordation, or any error in such recordation shall not
affect the Sellers’ obligations in respect of such rights. If the Buyer sells a
participation in its rights hereunder, it shall provide the Sellers, or maintain
as agent of the Sellers, the information described in this paragraph and permit
the Sellers to review such information as reasonably needed for the Sellers to
comply with its obligations under this Repurchase Agreement or under any
applicable law or governmental regulation or procedure.

(e) The Buyer may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 21, disclose to
the assignee or participant or proposed assignee or participant, as the case may
be, any information relating to the Sellers or any of their Subsidiaries or to
any aspect of the Transactions that has been furnished to the Buyer by or on
behalf of the Sellers or any of their Subsidiaries; provided that such assignee
or participant agrees to hold such information subject to the confidentiality
provisions of this Repurchase Agreement.

(f) The Buyer may at any time create a security interest in all or any portion
of its rights under this Repurchase Agreement in favor of any Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System and any Operating Circular issued by such Federal Reserve Bank.
No such assignment shall release the assigning the Buyer from its obligations
hereunder.



    SECTION 22. TERMINABILITY

Each representation and warranty made or deemed to be made by entering into a
Transaction, herein or pursuant hereto shall survive the making of such
representation and warranty, and the Buyer shall not be deemed to have waived
any Default that may arise because any such representation or warranty shall
have proved to be false or misleading, notwithstanding that the Buyer may have
had notice or knowledge or reason to believe that such representation or
warranty was false or misleading at the time the Transaction was made.
Notwithstanding any such termination or the occurrence of an Event of Default,
all of the representations and warranties and covenants hereunder shall continue
and survive. The obligations of the Sellers under Section 15 hereof shall
survive the termination of this Repurchase Agreement.



    SECTION 23. GOVERNING LAW

THIS REPURCHASE AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.



    SECTION 24. SUBMISSION TO JURISDICTION; WAIVERS

EACH OF BUYER AND EACH OF THE SELLERS HEREBY IRREVOCABLY AND UNCONDITIONALLY:

(i) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS REPURCHASE AGREEMENT AND THE OTHER REPURCHASE DOCUMENTS, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE
GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE FEDERAL COURTS
OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND
APPELLATE COURTS FROM ANY THEREOF;

(ii) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

(iii) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE BUYER SHALL HAVE
BEEN NOTIFIED;

(iv) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION; AND

(v) WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
REPURCHASE AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.



    SECTION 25. NO WAIVERS, ETC.

No failure on the part of the Buyer to exercise and no delay in exercising, and
no course of dealing with respect to, any right, power or privilege under any
Repurchase Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any Repurchase Document
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law. An Event of Default shall be deemed
to be continuing unless expressly waived by the Buyer in writing.



    SECTION 26. NETTING

If the Buyer and the Sellers are “financial institutions” as now or hereinafter
defined in Section 4402 of Title 12 of the United States Code (“Section 4402”)
and any rules or regulations promulgated thereunder,

(a) All amounts to be paid or advanced by one party to or on behalf of the other
under this Repurchase Agreement or any Transaction hereunder shall be deemed to
be “payment obligations” and all amounts to be received by or on behalf of one
party from the other under this Repurchase Agreement or any Transaction
hereunder shall be deemed to be “payment entitlements” within the meaning of
Section 4402, and this Repurchase Agreement shall be deemed to be a “netting
contract” as defined in Section 4402.

(b) The payment obligations and the payment entitlements of the parties hereto
pursuant to this Repurchase Agreement and any Transaction hereunder shall be
netted as follows. In the event that either party (the “Defaulting Party”) shall
fail to honor any payment obligation under this Repurchase Agreement or any
Transaction hereunder, the other party (the “Nondefaulting Party”) shall be
entitled to reduce the amount of any payment to be made by the Nondefaulting
Party to the Defaulting Party by the amount of the payment obligation that the
Defaulting Party failed to honor.



    SECTION 27. DUE DILIGENCE

The Sellers acknowledge that Buyer has the right to perform continuing due
diligence reviews with respect to the Mortgage Loans, REO Properties and the
Sellers, for purposes of verifying compliance with the representations,
warranties and specifications made hereunder, or otherwise, and the Sellers
agree that upon reasonable prior notice unless an Event of Default shall have
occurred, in which case no notice is required, to the Sellers, the Buyer or its
authorized representatives will be permitted during normal business hours to
examine, inspect, and make copies and extracts of, the Asset Files and any and
all documents, records, agreements, instruments or information relating to such
Mortgage Loans and REO Properties in the possession or under the control of the
Sellers and/or the Custodian. The Sellers also shall make available to the Buyer
a knowledgeable financial or accounting officer for the purpose of answering
questions respecting the Asset Files, the Mortgage Loans and REO Properties.
Without limiting the generality of the foregoing, the Sellers acknowledge that
the Buyer may purchase Mortgage Loans and REO Properties from the Sellers based
solely upon the information provided by the Sellers to the Buyer in the
Purchased Asset Schedule and the representations, warranties and covenants
contained herein, and that the Buyer, at its option, has the right at any time
to conduct a partial or complete due diligence review on some or all of the
Mortgage Loans and REO Properties purchased in a Transaction, including, without
limitation, ordering broker’s price opinions, new credit reports and new
appraisals on the related Mortgaged Properties and otherwise re-generating the
information used to originate such Mortgage Loan and REO Properties. The Buyer
may underwrite such Mortgage Loans and REO Properties itself or engage a
mutually agreed upon third party underwriter to perform such underwriting. The
Sellers agree to cooperate with the Buyer and any third party underwriter in
connection with such underwriting, including, but not limited to, providing the
Buyer and any third party underwriter with access to any and all documents,
records, agreements, instruments or information relating to such Mortgage Loans
and REO Properties in the possession, or under the control, of the Sellers. The
Sellers further agree that the Sellers shall pay all out-of-pocket costs and
expenses incurred by the Buyer in connection with the Buyer’s activities
pursuant to this Section 27 (“Due Diligence Costs”); provided, that such Due
Diligence Costs shall not exceed $25,000 per calendar year unless an Event of
Default shall have occurred, in which event the Buyer shall have the right to
perform due diligence, at the sole expense of the Seller without regard to the
dollar limitation set forth herein.



    SECTION 28. NON-UTILIZATION FEE

No later than the Payment Date following the end of each calendar quarter, the
Sellers shall pay in immediately available funds to the Buyer the
Non-Utilization Fee. Such payment shall be made in Dollars, in immediately
available funds, without deduction, set-off or counterclaim, to the Buyer at an
account designated by the Buyer.



    SECTION 29. COMMITMENT FEE

The Sellers shall pay quarterly to the Buyer in immediately available funds, the
Commitment Fee until the termination of this Repurchase Agreement. Such payment
shall be made in Dollars, in immediately available funds, without deduction,
set-off or counterclaim, to the Buyer at such account designated by the Buyer.

In the event that an event set forth in Section 3(b)(x) occurs, the result of
which is the cessation of Transactions hereunder, the Buyer shall refund to the
Sellers an amount equal to the Commitment Fee prorated for the number of days
remaining prior to the respective Payment Date set forth in this Section 29.



    SECTION 30. BUYER’S APPOINTMENT AS ATTORNEY-IN-FACT

(a) The Sellers hereby irrevocably constitute and appoint the Buyer and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of the Sellers and in the name of the Sellers or in its own name, from
time to time in the Buyer’s discretion, for the purpose of carrying out any term
of this Repurchase Agreement which the Sellers have failed to perform after
notice, to take any and all appropriate action and to execute any and all
documents and instruments which may be reasonably necessary or desirable to
accomplish the purposes of this Repurchase Agreement, and, without limiting the
generality of the foregoing, the Sellers hereby give the Buyer the power and
right, on behalf of the Sellers, without assent by, but with notice to, the
Sellers, if an Event of Default shall have occurred and be continuing, to do the
following:

(i) in the name of the Sellers, or in its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any other
Repurchase Assets and to file any claim or to take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Buyer for the purpose of collecting any and all such moneys due with respect to
any other Repurchase Assets whenever payable;

(ii) to pay or discharge taxes and Liens levied or placed on or threatened
against the Repurchase Assets;

(iii) (A) to direct any party liable for any payment under any Repurchase Assets
to make payment of any and all moneys due or to become due thereunder directly
to the Buyer or as the Buyer shall direct; (B) to ask or demand for, collect,
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Repurchase
Assets; (C) to sign and endorse any invoices, assignments, verifications,
notices and other documents in connection with any Repurchase Assets; (D) to
commence and prosecute any suits, actions or proceedings at law or in equity in
any court of competent jurisdiction to collect the Repurchase Assets or any
proceeds thereof and to enforce any other right in respect of any Repurchase
Assets; (E) to defend any suit, action or proceeding brought against the Sellers
with respect to any Repurchase Assets; (F) to settle, compromise or adjust any
suit, action or proceeding described in clause (E) above and, in connection
therewith, to give such discharges or releases as the Buyer may deem
appropriate; and (G) generally, to sell, transfer, pledge and make any agreement
with respect to or otherwise deal with any Repurchase Assets as fully and
completely as though the Buyer were the absolute owner thereof for all purposes,
and to do, at the Buyer’s option and the Sellers’ expense, at any time, and from
time to time, all acts and things which the Buyer deems necessary to protect,
preserve or realize upon the Repurchase Assets and the Buyer’s Liens thereon and
to effect the intent of this Repurchase Agreement, all as fully and effectively
as the Sellers might do.

(b) The Sellers hereby ratify all that said attorneys shall lawfully do or cause
to be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.

(c) The Sellers also authorize the Buyer, if an Event of Default shall have
occurred and be continuing, from time to time, to execute, in connection with
any sale provided for in Section 14 hereof, any endorsements, assignments or
other instruments of conveyance or transfer with respect to the Repurchase
Assets.

(d) The powers conferred on the Buyer hereunder are solely to protect the
Buyer’s interests in the Repurchase Assets and shall not impose any duty upon it
to exercise any such powers. The Buyer shall be accountable only for amounts
that it actually receives as a result of the exercise of such powers, and
neither it nor any of its officers, directors, employees or agents shall be
responsible to the Sellers for any act or failure to act hereunder, except for
its or their own gross negligence or willful misconduct.



    SECTION 31. MISCELLANEOUS

(a) Counterparts. This Repurchase Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Repurchase Agreement
by signing any such counterpart.

(b) Captions. The captions and headings appearing herein are for included solely
for convenience of reference and are not intended to affect the interpretation
of any provision of this Repurchase Agreement.

(c) Acknowledgment. The Sellers hereby acknowledge that:

(i) it has been advised by counsel in the negotiation, execution and delivery of
this Repurchase Agreement and the other Repurchase Documents;

     
 
  (ii)the Buyer has no fiduciary relationship to the Sellers; and
 
   
 
  (iii)no joint venture exists between the Buyer and the Sellers.
 
   
SECTION 32.
  CONFIDENTIALITY

The Buyer and the Sellers hereby acknowledge and agree that all written or
computer-readable information provided by one party to any other regarding the
terms set forth in any of the Repurchase Documents or the Transactions
contemplated thereby (the “Confidential Terms”) shall be kept confidential and
shall not be divulged to any party without the prior written consent of such
other party except to the extent that (i) it is provided to assignees,
participants or prospective assignees or participants who agree to hold the
Confidential Terms in confidence in accordance with the provisions hereof,
(ii) it is necessary to do so in working with legal counsel, auditors, taxing
authorities or other governmental agencies or regulatory bodies or in order to
comply with any applicable federal or state laws, (iii) any of the Confidential
Terms are in the public domain other than due to a breach of this covenant,
(iv) if an Event of Default has occurred and is continuing and the Buyer
determines such information to be necessary or desirable to disclose in
connection with the marketing and sales of the Purchased Assets or otherwise to
enforce or exercise the Buyer’s rights hereunder or (v) it is required by law,
rule, regulation or order of a court or other regulatory body including, without
limitation, the SEC. The provisions set forth in this Section 32 shall survive
the termination of this Repurchase Agreement. Notwithstanding the foregoing or
anything to the contrary contained herein or in any other Repurchase Document,
the parties hereto may disclose to any and all Persons, without limitation of
any kind, the U.S. federal, state and local tax treatment of the transactions,
any fact that may be relevant to understanding the U.S. federal, state and local
tax treatment of the transactions, and all materials of any kind (including
opinions or other tax analyses) relating to such U.S. federal, state and local
tax treatment and that may be relevant to understanding such tax treatment,
other than the name of the parties or any other persons, and any pricing terms
(including, without limitation, the Non-Utilization Fee, Commitment Fee, Pricing
Rate, Purchase Price Percentage and Purchase Price) or other nonpublic business
or financial information (including any sublimits and financial covenants) that
is unrelated to the U.S. federal, state and local tax treatment of the
transactions to the taxpayer and is not relevant to understanding the U.S.
federal, state and local tax treatment of the transactions.



    SECTION 33. INTENT

(a) The parties recognize that each Transaction is a “repurchase agreement” as
that term is defined in Section 101 of Title 11 of the United States Code, as
amended (except insofar as the type of Mortgage Loans subject to such
Transaction or the term of such Transaction would render such definition
inapplicable), and a “securities contract” as that term is defined in
Section 741 of Title 11 of the United States Code, as amended (except insofar as
the type of assets subject to such Transaction would render such definition
inapplicable).

(b) It is understood that either party’s right to liquidate Mortgage Loans
delivered to it in connection with Transactions hereunder or to exercise any
other remedies pursuant to Paragraph 11 hereof is a contractual right to
liquidate such Transaction as described in Sections 555 and 559 of Title 11 of
the United States Code, as amended.

(c) The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).

(d) It is understood that this Repurchase Agreement constitutes a “netting
contract” as defined in and subject to Title IV of the Federal Deposit Insurance
Corporation Improvement Act of 1991 (“FDICIA”) and each payment entitlement and
payment obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).

(e) This Repurchase Agreement is intended to be a “repurchase agreement” and a
“securities contract,” within the meaning of Section 555 and Section 559 under
the Bankruptcy Code.

(f) The Sellers and the Buyer recognize that each Transaction is a “repurchase
agreement” as that term is defined in Section 101 of Title 11 of the United
States Bankruptcy Code, as amended (“USC”) (except insofar as the Purchased
Asset subject to such Transaction or the term of such Transaction would render
such definition inapplicable), a “forward contract” as that term is defined in
Section 101 of Title 11 of the USC and a “securities contract” as that term is
defined in Section 741 of Title 11 of the USC (except insofar as the Purchased
Assets subject to such Transaction or the term of the Transaction would render
such definition inapplicable), and that all payments hereunder are deemed
“margin payments” or “settlement payments” as defined in Title 11 of the USC.



    SECTION 34. DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

The parties acknowledge that they have been advised that:

(a) in the case of Transactions in which one of the parties is a broker or
dealer registered with the Securities and Exchange Commission (“SEC”) under
Section 15 of the Securities Exchange Act of 1934 (“1934 Act”), the Securities
Investor Protection Corporation has taken the position that the provisions of
the Securities Investor Protection Act of 1970 (“SIPA”) do not protect the other
party with respect to any Transaction hereunder;

(b) in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and

(c) in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable.



    SECTION 35. CONFLICTS

In the event of any conflict between the terms of this Repurchase Agreement, any
other Repurchase Document and any Confirmation, the documents shall control in
the following order of priority: first, the terms of the Confirmation shall
prevail, then the terms of this Repurchase Agreement shall prevail, and then the
terms of the Repurchase Documents shall prevail.



    SECTION 36. AUTHORIZATIONS

Any of the persons whose signatures and titles appear on Exhibit X are
authorized, acting singly, to act for the Sellers or the Buyer, as the case may
be, under this Repurchase Agreement.



    SECTION 37. ACKNOWLEDGEMENT OF ANTI-PREDATORY LENDING POLICIES.

Buyer has in place internal policies and procedures that expressly prohibit its
purchase of any High Cost Mortgage Loan.

[THIS SPACE INTENTIONALLY LEFT BLANK]

4

IN WITNESS WHEREOF, the parties have entered into this Repurchase Agreement as
of the date set forth above.

BUYER:

MERRILL LYNCH BANK USA

By: /s/ James B. Cason
Name: James B. Cason
Title: Vice President


Address for Notices:

4 World Financial Center
10th Floor
New York, New York 10080
Attention: James B. Cason
Telecopier No.: (212) 738-2700
Telephone No.: (212) 449-1219

5

SELLER:

FIELDSTONE MORTGAGE COMPANY

By: /s/ Mark C. Krebs
Name: Mark C. Krebs
Title: Sr. Vice President & Treasurer


Address for Notices:

11000 Broken Land Parkway
Suite 600
Columbia, MD 21044
Attention: Mark Krebs
Telecopier No.: 443-367-2172
Telephone No.: 410-772-7275

SELLER:

FIELDSTONE INVESTMENT CORPORATION

By: /s/ Mark C. Krebs
Name: Mark C. Krebs
Title: Sr. Vice President & Treasurer


Address for Notices:

11000 Broken Land Parkway
Suite 600
Columbia, MD 21044
Attention: Mark Krebs
Telecopier No.: 443-367-2172
Telephone No.: 410-772-7275

6

SCHEDULE 1

PART A

REPRESENTATIONS AND WARRANTIES RE: PURCHASED MORTGAGE LOANS

The Sellers represent and warrant the following to the Buyer, with respect to
each Mortgage Loan, that as of the Purchase Date for the purchase of any
Purchased Mortgage Loans by the Buyer from the Sellers and as of the date of
this Repurchase Agreement and any Transaction hereunder and at all times while
the Repurchase Documents and any Transaction hereunder is in full force and
effect. For purposes of this Schedule 1 and the representations and warranties
set forth herein, a breach of a representation or warranty shall be deemed to
have been cured with respect to a Mortgage Loan if and when the Sellers have
taken or caused to be taken action such that the event, circumstance or
condition that gave rise to such breach no longer adversely affects such
Mortgage Loan. With respect to those representations and warranties which are
made to the best of the Sellers’ knowledge, if it is discovered by either Seller
or the Buyer that the substance of such representation and warranty is
materially inaccurate, notwithstanding the Sellers’ lack of knowledge with
respect to the substance of such representation and warranty, such inaccuracy
shall be deemed a breach of the applicable representation and warranty.

(a) Description. The information set forth on the Asset Schedule is complete,
true and correct in all material respects as of the date of the origination of
each such Mortgage Loan.

(b) No Defenses. No Mortgage Loan is subject to any right of rescission,
set-off, counterclaim or defense, including the defense of usury, nor will the
operation of any of the terms of the Mortgage Note or the Mortgage, or the
exercise of any right thereunder, render either the Mortgage Note or the
Mortgage unenforceable, in whole or in part, or subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury,
and no such right of rescission, set-off, counterclaim or defense has been
asserted with respect thereto.

(c) Original Terms Unmodified. Except as otherwise disclosed by written
instruments included in the related documents required to be held by the
Custodian pursuant to the Custodial Agreement with respect to such Mortgage Loan
(the “Asset File”), the Sellers have not impaired, waived, altered or modified
the related Mortgage or Mortgage Note in any material respect, and, if waived,
altered or modified, the substance of any such waiver, alteration or
modification has been approved by the insurer under the PMI Policy, if any, and
the title insurer, to the extent required by the related policy, and its terms
are reflected on the Asset Schedule. No Mortgagor has been released, in whole or
in part, except in connection with an assumption agreement approved by the title
insurer, and which assumption agreement is included in the Asset File delivered
to Buyer or its designee (including Custodian) and the terms of which are
reflected in the Asset Schedule.

(d) No Outstanding Charges. All taxes, governmental assessments, insurance
premiums, water, sewer and municipal charges, leasehold payments or ground rents
which previously became due and owing have been paid, or an escrow of funds has
been established in an amount sufficient to pay for every such item that remains
unpaid and that has been assessed but is not yet due and payable. Sellers have
not advanced funds, or induced, solicited or knowingly received any advance of
funds by a party other than the Mortgagor, directly or indirectly, for the
payment of any amount required under the Mortgage Loan, except for interest
accruing from the date of the Mortgage Note or date of disbursement of the
proceeds of the Mortgage Loan, whichever is greater, to the day that precedes by
one month the Due Date of the first installment of principal and interest. No
foreclosure proceedings are pending against the Mortgaged Property and no
material litigation or lawsuit relating to the Mortgage Loan is pending.

(e) Title Insurance. Each Mortgage Loan is covered by either (i) a mortgage
title insurance policy or other generally acceptable form of insurance policy
customary in the jurisdiction where the Mortgaged Property is located or (ii) if
generally acceptable in the jurisdiction where the Mortgaged Property is
located, an attorney’s opinion of title given by an attorney licensed to
practice law in the jurisdiction where the Mortgaged Property is located. All of
the Sellers’ rights under such policies, opinions or other instruments shall be
deemed to be transferred and assigned to the Buyer upon transfer and pledge of
the Mortgage Loans hereunder. The title insurance policy has been issued by a
title insurer licensed to do business in the jurisdiction where the Mortgaged
Property is located, insuring the original lender, its successor and assigns, as
to the first or second priority lien of the Mortgage in the original principal
amount of the Mortgage Loan, subject to the exceptions contained in such policy.
Each Seller is the sole insured of such mortgagee title insurance policy, and
such mortgagee title insurance policy is in full force and effect and will be in
force and effect upon the consummation of the transactions contemplated by the
Agreement. The Sellers have not made and have no knowledge of any claims made
under such mortgagee title insurance policy. The Sellers are not aware of any
action by a prior holder and the Sellers have not done, by act or omission,
anything which could impair the coverage or enforceability of such mortgagee
title insurance policy or the accuracy of such attorney’s opinion of title.

(f) Hazard Insurance. The Mortgage Loan obligates the Mortgagor thereunder to
maintain a hazard insurance policy (“Hazard Insurance”) in an amount at least
equal to the lesser of (i) the amount necessary to fully compensate for any
damage or loss to the improvements which are part of such Mortgaged Property on
a replacement cost basis and (ii) the outstanding principal balance of the
Mortgage Loan, in either case in an amount sufficient to avoid the application
of any “co-insurance provisions”, and, if it was in place at origination of the
Mortgage Loan, flood insurance, at the Mortgagor’s cost and expense. If the
Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency (“FEMA”) as having special flood hazards, a
flood insurance policy is in effect which met the requirements of FEMA at the
time such policy was issued. The Mortgage obligates the Mortgagor to maintain
the Hazard Insurance and, if applicable, flood insurance policy at the
Mortgagor’s cost and expense, and on the Mortgagor’s failure to do so,
authorizes the holder of the Mortgage to obtain and maintain such insurance at
the Mortgagor’s cost and expense, and to seek reimbursement therefor from the
Mortgagor. The Mortgaged Property is covered by Hazard Insurance. Each Seller
has obtained a life of loan, transferable flood certification contract for each
Mortgage Loan and such contract is assignable without penalty, premium or cost
to the Buyer.

(g) Compliance with Applicable Laws. Any and all requirements of any federal,
state or local law including , but not limited to, usury, truth-in-lending, real
estate settlement procedures, consumer credit protection, equal credit
opportunity and disclosure laws applicable to the Mortgage Loan have been
complied with, and Sellers shall maintain in one or both of their possession,
available for Buyer’s inspection, and shall deliver to Buyer upon demand,
evidence of compliance with all such requirements.

(h) No Satisfaction of Mortgage. The Mortgage has not been satisfied, canceled,
subordinated (except in the case of a Second Lien Mortgage Loan, to the first
Mortgage Loan) or rescinded, in whole or in part (except for a release that does
not materially impair the security of the Mortgage Loan or a release the effect
of which is reflected in the loan-to-value ratio for the Mortgage Loan as set
forth in the Asset Schedule), and the Mortgaged Property has not been released
from the lien of the Mortgage, in whole or in part, nor has any instrument been
executed that would effect any such release, cancellation, subordination or
rescission. Sellers have not waived the performance by the Mortgagor of any
action, if the Mortgagor’s failure to perform such action would cause the
Mortgage Loan to be in default, nor have Sellers waived any default resulting
from any action or inaction by the Mortgagor.

(i) Location and Type of Mortgage Property. The Mortgaged Property is located in
the state identified in the Asset Schedule and consists of either (i) a single
parcel of real property or (ii) more than one parcel of real property (as
determined for tax purposes only) which parcels are contiguous and are subject
to a single deed or title, in each case with a detached single family residence
erected thereon, or a two- to four-family dwelling, or an individual condominium
unit in a low-rise or high-rise condominium project, provided, however, that any
condominium project or planned unit development shall conform with the
applicable Fannie Mae and Freddie Mac requirements regarding such dwellings, or
a manufactured dwelling attached to a permanent foundation, or an individual
unit in a planned unit development or a townhouse. No residence or dwelling is a
mobile home.

(j) Valid First or Second Lien. The related Mortgage is a valid, subsisting and
enforceable first lien or second lien on the related Mortgaged Property,
including but not limited to, all building on the Mortgaged Property and all
installations and mechanical, electrical, plumbing, heating and air conditioning
systems located in or annexed to such buildings, and all additions, alterations
and replacements made at any time with respect to the foregoing. The lien of the
Mortgage, to the best of the Sellers’ knowledge, is subject only to:

(i) the lien of current real property taxes and assessments not yet due and
payable;

(ii) covenants, conditions and restrictions, rights of way, easements and other
matters of public record as of the date of recording of such Mortgage, such
exceptions appearing of record being acceptable to mortgage lending institutions
generally or specifically reflected or considered in the lender’s title
insurance policy delivered to the originator of the Mortgage Loan and referred
to or otherwise considered in the appraisal made in connection with the
origination of the related Mortgage Loan or that do not adversely affect the
appraisal value of the Mortgaged Property set forth in such appraisal;

(iii) in the case of a Mortgaged Property that is a condominium or an individual
unit in a planned unit development, liens for common charges permitted by
statute;

(iv) if the Mortgage Loan is secured by a second mortgage lien on the Mortgaged
Property (and represented on the Mortgage Schedule as such), the lien of the
first Mortgage; and

(v) other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by such Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property.

Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid
and enforceable (a) with respect to each first lien Mortgage Loan, first
priority lien and first priority security interest, or (b) with respect to each
Second Lien Mortgage Loan, second priority lien and second priority security
interest, in each case, on the property described therein and the Sellers have
full right to pledge and assign the same to the Buyer or its designee (including
Custodian).

(k) Validity of Mortgage Documents. The Mortgage Note and the Mortgage are
genuine, and each is the legal, valid and binding obligation of the maker
thereof enforceable in accordance with its terms, except as such enforcement may
be limited by bankruptcy, insolvency, reorganization, receivership, moratorium
or other similar laws relating to or affecting the rights of creditors
generally, and by general equity principles (regardless of whether such
enforcement is considered in a proceeding in equity or at law). All parties to
the Mortgage Note, the Mortgage and any other such related agreement had legal
capacity to enter into the Mortgage Loan and to execute and deliver the Mortgage
Note, the Mortgage and any such agreement, and the Mortgage Note, the Mortgage
and any other such related agreement have been duly and properly executed by
such related parties.

(l) Full Disbursement of Proceeds. The proceeds of the Mortgage Loan have been
fully disbursed to or for the account of the Mortgagor and there is no
requirement for future advances thereunder and there is no obligation for the
mortgagee to advance additional funds thereunder, and any and all requirements
as to completion of any on-site or off-site improvement and as to disbursements
of any escrow funds therefore have been complied with. All costs, fees and
expenses incurred in making or closing the Mortgage Loan and the recording of
the Mortgage were paid, and the Mortgagor is not entitled to any refund of any
amounts paid or due under the Mortgage Note or Mortgage.

(m) Ownership. Sellers are the sole owners of record and holder of the Mortgage
Loan. The Mortgage Loan is not assigned or pledged except as provided in this
Agreement, and Sellers have good and marketable title thereto, and have full
right to pledge and assign the Mortgage Loan to Buyer or its designee (including
Custodian) free and clear of any encumbrance, equity, participation interest,
lien, pledge, charge, claim or security interest, and have full right and
authority subject to no interest or participation of, or agreement with, any
other party, to sell and assign each Mortgage Loan pursuant to this Agreement.

(n) Doing Business. All parties that have had any interest in the Mortgage Loan,
whether as mortgagee, assignee, pledgee or otherwise, are (or, during the period
in which they held and disposed of such interest, were) (i) in compliance with
any and all applicable licensing requirements of the laws of the state where the
Mortgaged Property is located, and (ii) either (A) organized under the laws of
such state, (B) qualified to do business in such state, (C) a federal savings
and loan association, a savings bank or a national bank having a principal
office in such state or (D) not doing business in such state; provided, if a
warehouse lender that was the assignee of the Mortgage Loans was not authorized
to do business in the jurisdiction where the Mortgaged Property is located, the
Sellers represent and warrant that the financing of the Mortgage Loan and the
holding of an interest in the Mortgage Loan by the warehouse lender did not
constitute doing business in that jurisdiction.

(o) No Defaults. Other than a payment default, there is no material default,
breach, violation or event of acceleration existing under the Mortgage or the
Mortgage Note and no event which, with the passage of time or with notice and
the expiration of any grace or cure period, would constitute a material default,
breach, violation or event of acceleration, and neither Sellers nor their
respective successors have waived any default, breach, violation or event of
acceleration.

(p) No Mechanics’ Liens. To the best of Sellers’ knowledge, there are no
mechanics’ liens or similar liens or claims that have been filed for work, labor
or material (and no rights are outstanding that under law could give rise to
such lien) affecting the Mortgaged Property that are or may be liens prior to,
or equal or coordinate with, the lien of the Mortgage.

(q) Location of Improvements; No Encroachments. Except as may be expressly noted
and considered in the appraisal of the Mortgaged Property, all improvements that
were considered in determining the appraised value of the Mortgaged Property lay
wholly within the boundaries and building restriction lines of the Mortgaged
Property and no improvements on adjoining properties encroach upon the Mortgaged
Property unless there exists in the Asset File a title policy with endorsements
which insure against losses sustained by the insured as a result of such
encroachments. No improvement located on or being part of the Mortgaged Property
is in violation of any applicable zoning and building law, ordinance or
regulation.

(r) Origination. The Mortgage Loan was originated by or in conjunction with a
mortgagee approved by the Secretary of Housing and Urban Development pursuant to
Sections 203 and 211 of the National Housing Act, a savings and loan
association, a savings bank, a commercial bank, credit union, insurance company
or similar banking institution which is supervised and examined by a federal or
state authority.

(s) Customary Provisions. The Mortgage contains customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization against the Mortgaged Property of the benefits of
the security provided thereby, including, (i) in the case of a Mortgage
designated as a deed of trust, by trustee’s sale, and (ii) otherwise by judicial
foreclosure. There is no homestead or other exemption available to a Mortgagor
which would interfere with the right to sell the Mortgaged Property at a
trustee’s sale or the right to foreclose the Mortgage.

(t) Occupancy of the Mortgaged Property. To the best of the Sellers’ knowledge,
(i) as of the Purchase Date, the Mortgaged Property is lawfully occupied under
applicable law and (ii) all inspections, licenses and certificates required to
be made or issued with respect to all occupied portions of the Mortgaged
Property and, with respect to the use and occupancy of the same, including but
not limited to certificates of occupancy and fire underwriting certificates,
have been made or obtained from the appropriate authorities. Sellers have not
received notification from any Governmental Authority that the Mortgaged
Property is in material non-compliance with such laws or regulations, is being
used, operated or occupied unlawfully or has failed to have or obtain such
inspection, licenses or certificates, as the case may be. With respect to any
Mortgage Loan originated with an “owner-occupied” Mortgaged property, the
Mortgagor represented at the time of origination of the Mortgage Loan that the
Mortgagor would occupy the Mortgaged Property as the Mortgagor’s primary
residence.

(u) No Additional Collateral. The Mortgage Note is not and has not been secured
by any collateral except the lien of the corresponding Mortgage and the security
interest of any applicable security agreement or chattel mortgage.

(v) Deeds of Trust. In the event the Mortgage constitutes a deed of trust, a
trustee, authorized and duly qualified under applicable law to serve as such,
has been properly designated and currently so serves and is named in the
Mortgage, and no fees or expenses are or will become payable by the Buyer to the
trustee under the deed of trust, except in connection with a trustee’s sale
after default by the Mortgagor.

(w) Transfer of Mortgage Loans. Except with respect to Mortgage Loans registered
with MERS, the Assignment of Mortgage is in recordable form and is acceptable
for recording under the laws of the jurisdiction in which the Mortgaged Property
is located.

(x) Due on Sale. The Mortgage contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Mortgage Loan
in the event that the Mortgaged Property is sold or transferred without the
prior written consent of the mortgagee thereunder.

(y) No Buydown Provisions; No Graduated Payments or Contingent Interests. Except
with respect to Agency Mortgage Loans, the Mortgage Loan does not contain
provisions pursuant to which monthly payments are paid or partially paid with
funds deposited in any separate account established by Sellers, the Mortgagor or
anyone on behalf of the Mortgagor, or paid by any source other than the
Mortgagor nor does it contain any other similar provisions which may constitute
a “buydown” provisions. The Mortgage Loan is not a graduated payment mortgage
loan and the Mortgage Loan does not have a shared appreciation or other
contingent interest feature.

(z) Consolidation of Future Advances. Any future advances made to the Mortgagor
prior to the Purchase Date have been consolidated with the outstanding principal
amount secured by the Mortgage, and the secured principal amount, as
consolidated, bears a single interest rate and single repayment term. The lien
of the Mortgage securing the consolidated principal amount is expressly insured
as having first or second lien priority, as the case may be, by a title
insurance policy, an endorsement to the policy insuring the mortgagee’s
consolidated interest or by other title evidence acceptable to Fannie Mae and
Freddie Mac. The consolidated principal amount does not exceed the original
principal amount of the Mortgage Loan.

(aa) No Condemnation Proceedings; Mortgaged Property Undamaged. To the best of
the Sellers’ knowledge, there is no proceeding pending for the total or partial
condemnation and no eminent domain proceedings pending affecting any Mortgaged
Property. Except as set forth in the appraisal which forms part of the related
Asset File, the Mortgaged Property, normal wear and tear excepted, is undamaged
by waste, fire, earthquake or earth movement, windstorm, flood, tornado or other
casualty so as to affect materially and adversely the value of the Mortgaged
Property as security for the Mortgage Loan or the use for which the premises
were intended.

(bb) Collection Practices; Escrow Deposits; Interest Rate Adjustments. The
origination and collection practices used by the originator, each servicer of
the Mortgage Loan and the Sellers with respect to the Mortgage Loan have been
operated in all respects in accordance with industry custom and practice,
applicable laws and regulations and have been legally and properly operated.
With respect to escrow deposits and escrow payments (other than with respect to
each Second Lien Mortgage and for which the mortgagee under the first lien is
collecting escrow payments), all such payments are in the possession of, or
under the control of, one or both of the Sellers and there exist no deficiencies
in connection therewith for which customary arrangements for repayment thereof
have not been made. All escrow payments have been collected in full compliance
with state and federal law. If an escrow of funds has been established, it is
not prohibited by applicable law and has been established in an amount
sufficient to pay for every item that remains unpaid and has been assessed but
is not yet due and payable. No escrow deposits or escrow payments or other
charges or payments due Sellers have been capitalized under the Mortgage or the
Mortgage Note. All mortgage interest rate adjustments have been made in strict
compliance with state and federal law and the terms of the related Mortgage
Note. Any interest required to be paid pursuant to state and local law has been
properly paid and credited.

(cc) Appraisal. Unless indicated in the Sellers’ Underwriting Guidelines, the
Asset File for each Mortgage Loan contains an appraisal of the related Mortgaged
Property indicating an appraised value equal to the appraised value identified
for such Mortgaged Property on the Mortgage Loan, which appraisal is either
(i) with respect to Conforming Mortgage Loans only, an automated appraisal
acceptable to an Agency or (ii) signed prior to the approval of the Mortgage
Loan application by a qualified appraiser, duly appointed by Sellers, who had no
interest, direct or indirect, in the Mortgaged Property or in any loan made on
the security thereof and the appraiser and appraisal both satisfy the
requirements of Title XI of the Federal Institutions Reform, Recovery and
Enforcement Act of 1989 as amended and the regulations promulgated thereunder,
all as in effect on the date the Mortgage Loan was originated.

(dd) Servicemembers Civil Relief Act. The Mortgagor has not notified Sellers,
and Sellers have no knowledge, of any relief requested or allowed to the
Mortgagor under the Servicemembers Civil Relief Act of 2003.

(ee) Loan to Value Ratio. No Mortgage Loan has an LTV (“loan-to-value” ratio) or
CLTV in excess of 100%. Each Conforming Mortgage Loan with an LTV at origination
in excess of 80% is and will be subject to a lender paid Mortgage Insurance
Policy or a PMI Policy, issued by a Qualified Insurer, which insures that
portion of the Mortgage Loan in excess of the portion of the Appraised Value of
the Mortgaged Property required by the applicable Underwriting Guidelines or
Agency. All provisions of such PMI Policy have been and are being complied with,
such policy is in full force and effect, and all premiums due thereunder have
been paid. Any Mortgage subject to any such PMI Policy obligates the Mortgagor
thereunder to maintain such insurance and to pay all premiums and charges in
connection therewith. The Mortgage Interest Rate for the Mortgage Loan does not
include any such insurance premium.

(ff) Payment Terms. Principal payments on the Mortgage Loan commenced no more
than sixty (60) days after the proceeds of the Mortgage Loan were disbursed and
the Mortgage Note is payable on the first day of each month. As to each fixed
rate Mortgage Loan, interest is calculated on the Mortgage Note on the basis of
twelve 30-day months and a 360-day year, and, as to each adjustable rate
Mortgage Loan, interest is calculated on the Mortgage Note on the basis of the
number of days in the related interest accrual period. The origination date is
no earlier than sixty (60) days prior to the related Purchase Date.

(gg) No Bankruptcy of Mortgagor. None of the Mortgage Loans are subject to a
bankruptcy plan. To the best of the Sellers’ knowledge, since the date of
origination of the Mortgage Loan, the Mortgaged Property has not been subject to
any bankruptcy proceeding or foreclosure proceeding and the Mortgagor has not
filed for protection under applicable bankruptcy laws. There is no homestead or
other exemption available to the Mortgagor that would interfere with the right
to sell the Mortgaged Property at a trustee’s sale or the right to foreclose the
Mortgage.

(hh) Construction or Rehabilitation of Mortgaged Property. No Mortgage Loan was
made in connection with (a) the construction or rehabilitation of a Mortgaged
Property or (b) facilitating the trade-in or exchange of a Mortgaged Property.

(ii) Underwriting Guidelines. Each Mortgage Loan has been underwritten in all
material respects in accordance with the related Underwriting Guidelines in
effect at the time the Mortgage Loan was originated or purchased by the Sellers.

(jj) Condominium/Planned Unit Developments. If the Mortgaged Property is a
condominium or a planned unit development (other than a de minimus planned unit
development), such condominium or planned unit development project meets the
Underwriting Guidelines.

(kk) Non-Eligible Assets. No Mortgage Loan (a) is subject to Section 226.32 of
Regulation Z or any similar state law (relating to high interest rate
credit/lending transactions), or (b) is a High Cost Mortgage Loan.

(ll) Environmental Actions. To the best of the Sellers’ knowledge, the Mortgaged
Property is in material compliance with all applicable local, state and federal
environmental laws, rules or regulations pertaining to environmental hazards
including, without limitation, asbestos, and neither the Sellers nor, to the
best of the Sellers’ knowledge, the related Mortgagor, has received any notice
of any violation or potential violation of such law nor is there any pending
action or proceeding directly involving any Mortgaged Property of which the
Sellers are aware in which compliance with any environmental law, rule or
regulation is an issue.

(mm) Documents Genuine. To the best of the Sellers’ knowledge, such Purchased
Mortgage Loans and all accompanying collateral documents are complete and
authentic and all signatures thereon are genuine. Such Purchased Mortgage Loan
is a “closed” loan fully funded by the Sellers.

(nn) FHA Mortgage Insurance; VA Loan Guaranty. With respect to the FHA Loans,
the FHA Mortgage Insurance Contract is in full force and effect and there exists
no impairment to full recovery without indemnity to the Department of Housing
and Urban Development or the FHA under FHA Mortgage Insurance. With respect to
the VA Loans, the VA Loan Guaranty Agreement is in full force and effect to the
maximum extent stated therein. All necessary steps have been taken to keep such
guaranty or insurance valid, binding and enforceable and each of such is the
binding, valid and enforceable obligation of the FHA and the VA, respectively,
to the full extent thereof, without surcharge, set-off or defense. Each FHA Loan
and VA Loan was originated in accordance with the criteria of an Agency for
purchase of such Mortgage Loans.

(oo) Primary Mortgage Guaranty Insurance. Each Mortgage Loan which is
represented to the Buyer to have, or to be eligible for, FHA insurance is
insured, or eligible to be insured, pursuant to the National Housing Act. Each
Mortgage Loan which is represented by the Sellers to be guaranteed, or to be
eligible for guaranty, by the VA is guaranteed, or eligible to be guaranteed,
under the provisions of Chapter 37 of Title 38 of the United States Code. As to
each FHA insurance certificate or each VA guaranty certificate, the Sellers have
complied with applicable provisions of the insurance for guaranty contract and
federal statutes and regulations, all premiums or other charges due in
connection with such insurance or guarantee have been paid, there has been no
act or omission which would or may invalidate any such insurance or guaranty,
and the insurance or guaranty is, or when issued, will be, in full force and
effect with respect to each Mortgage Loan. There are no defenses, counterclaims,
or rights of set-off affecting the Mortgage Loans or affecting the validity or
enforceability of any private mortgage insurance or FHA insurance applicable to
the Mortgage Loans or any VA guaranty with respect to the Mortgage Loans.

(pp) Tax and Property Descriptions. To the best of the Sellers’ knowledge,
except as disclosed to the Buyer in writing, all tax identifications and
property descriptions are legally sufficient; and tax segregation, where
required, has been completed. Each Seller has reviewed all of the documents
constituting the Asset File and has made such inquiries as it deems necessary to
make and confirm the accuracy of the representations set forth herein. To the
best of the Sellers’ knowledge, except as disclosed to the Buyer in writing, all
tax identifications and property descriptions are legally sufficient; and tax
segregation, where required, has been completed. Each Seller has obtained a life
of loan, transferable real estate tax service contract with an approved tax
service contract provider on each Mortgage Loan and such contract is assignable
without penalty, premium or cost to the Buyer. Each Seller has obtained a life
of loan, transferable real estate tax service contract with an approved tax
service contract provider on each Mortgage Loan and such contract is assignable
without penalty, premium or cost to the Buyer.

(qq) Recordation. Each original Mortgage was or shall be recorded and, except
for those Mortgage Loans subject to the MERS identification system, all
subsequent assignments of the original Mortgage (other than the assignment to
the Buyer) have been or shall be recorded in the appropriate jurisdictions where
such recordation is necessary to perfect the lien thereof as against creditors
of the Sellers, or is in the process of being recorded

(rr) Takeout Commitment. Each Takeout Commitment is a legal, valid and binding
obligation of the Sellers enforceable against each of them in accordance with
its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(ss) No Fraud. There was no fraud involved in the origination of the Mortgage
Loan by the mortgagee or, to the Sellers’ knowledge, by the Mortgagor, any
appraiser or any other party involved in the origination of the Mortgage Loan.

(tt) Interest. The Mortgage Loan bears interest at the mortgage interest rate
and the Mortgage Note does not permit negative amortization. None of the
Mortgage Loans are simple interest Mortgage Loans.

(uu) No Balloon Payment. No Mortgage Loan, other than a Balloon Loan, has a
balloon payment feature. No Balloon Loan requires payment of all outstanding
principal earlier than fifteen (15) years following the origination of the
Balloon Loan.

(vv) Prepayment Penalty. With respect to each Mortgage Loan that has a
prepayment penalty feature, each such prepayment penalty is enforceable and will
be enforced by the Seller, and each prepayment penalty is permitted pursuant to
federal, state and local law. No Mortgage Loan will impose a prepayment penalty
for a term in excess of five years from the date such Mortgage Loan was
originated. Except as otherwise set forth on the Asset Schedule, with respect to
each Mortgage Loan that contains a prepayment penalty, such prepayment penalty
is at least equal to the lesser of (A) the maximum amount permitted under
applicable law and (B) six months interest at the related Mortgage Interest Rate
on the amount prepaid in excess of 20% of the original principal balance of such
Mortgage Loan.

(ww) No Single-Premium Credit Insurance Policies. None of the proceeds of the
Mortgage Loan were used to finance single-premium credit insurance policies.

PART B

REPRESENTATIONS WITH RESPECT TO REO PROPERTIES

Each Seller makes the following representations and warranties to the Buyer,
with respect to each REO Property subject to a Transaction, that as of the
Purchase Date for the purchase of any REO Property subject to a Transaction and
as of the date of this Repurchase Agreement and any Transaction hereunder
relating to such REO Property is outstanding and at all times while the
Repurchase Documents and any Transaction hereunder are in full force and effect.
For purposes of this Schedule 1 and the representations and warranties set forth
herein, a breach of a representation or warranty shall be deemed to have been
cured with respect to an REO Property if and when the Sellers have taken or
caused to be taken action such that the event, circumstance or condition that
gave rise to such breach no longer materially and adversely affects such REO
Property. With respect to those representations and warranties which are made to
the best of the Sellers’ knowledge, if it is discovered by the Sellers or the
Buyer that the substance of such representation and warranty is materially
inaccurate, notwithstanding the Sellers’ lack of knowledge with respect to the
substance of such representation and warranty, such inaccuracy shall be deemed a
breach of the applicable representation and warranty.

(a) REO Properties as Described. The information set forth in the Asset Schedule
with respect to the REO Property is true and correct in all material respects.

(b) Hazard Insurance. Unless otherwise approved by the Buyer, the REO Property
is insured by a fire and extended perils insurance policy and against such other
hazards as are customary under Servicer’s servicing procedures in the area where
the REO Property is located. If any portion of the REO Property is in an area
identified by any federal governmental authority as having special flood
hazards, and flood insurance is available, a flood insurance policy meeting the
current guidelines of the Federal Insurance Administration is in effect.

(c) No Lien. The REO Property is not subject to any Liens except:

(i) the lien of current real property taxes and assessments not yet due and
payable or due and payable;

(ii) covenants, conditions and restrictions, rights of way, easements and other
matters of the public record; and

(iii) other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the REO Property or the use, enjoyment, value or marketability thereof,
including common charges regarding condominiums and planned unit developments.

(d) Ownership. The applicable Seller is the sole owner and holder of the REO
Property.

(e) No Mechanics’ Liens. Unless approved by the Buyer, there are not mechanics’
or similar liens or claims which have been filed for work, labor or material
affecting the REO Property which are or may become liens against the REO
Property.

(f) REO Property Undamaged. Unless otherwise set forth on the Asset Schedule,
the REO Property is undamaged by waste, fire, earthquake or earth movement,
windstorm, flood, tornado or other casualty in excess of insurance coverage so
as to affect materially and adversely the value of the REO Property. There have
not been any condemnation proceedings with respect to the REO Property and the
Sellers have no knowledge of any such proceedings.

(g) Type of REO Property. The REO Property consists of a one-to-four family
residence erected thereon, or an individual condominium unit, or an individual
unit in a planned unit development or a de minimis planned unit development.

(h) REO Property. Each Seller or its Servicer shall not cause title to any REO
Property to be taken in the name of any person without the consent of Buyer.

(i) Real Property Tax. To the best of each Seller’s knowledge, all real property
taxes including supplemental or other taxes, if any, governmental assets,
insurance premiums, water, sewer and municipal charges, condominium charges and
assessments, leasehold payments or ground rents which previously became due and
owing will have been paid by the Seller prior to any penalty or interest
accruing or proceeding commencing with respect thereto.

(j) Environmental Law. Each Seller has not received any written notice that
there exists a violation of any local, state or federal environmental law, rule
or regulation with respect to the REO Property.

(k) Doing Business. All parties which have had any interest in the REO Property,
whether as owner, assignee, pledgee or otherwise, are (or, during the period in
which they held and disposed of such interest, were) (1) in compliance with any
and all applicable licensing requirements of the laws of the state wherein the
REO Property is located, and (2) organized under the laws of such state, or
(3) qualified to do business in such state, or (4) federal savings and loan
associations or national banks having principal offices in such state, or
(5) not doing business in such state.

(l) Asset File. The deed and any other documents required to be delivered by
each Seller under this Agreement have been delivered to the Custodian. Each
Seller is in possession of a complete, true and accurate Asset File, except for
such documents the originals of which have been delivered to the Custodian. The
deed is in recordable form and is acceptable for recording under the laws of the
jurisdiction in which the REO Property is located.

(m) Eviction Proceedings. Each eviction proceeding relating to an REO Property
has been properly commenced and each Seller is not aware of any valid defense or
counterclaim by anyone with respect thereto. The REO Property has been serviced
and maintained in compliance with all applicable laws and regulations.

(n) Trustee’s Sale Guaranty. Each Seller will deliver a valid trustee’s sale
guaranty from a reputable title insurance company with respect to the REO
Property, if same is customarily provided in the related jurisdiction.

(o) No Violation of Law. There has been no violation of any law or regulation or
breach of any contractual obligation contained in any agreement included in the
Asset File, by each Seller or its predecessors, in connection with the
management of the REO Property.

(p) No Cooperative Units. The REO Property is not a cooperative unit, except to
the extent the purchase of same has been approved in writing by the Buyer.

(q) Illegal Activity. There is no illegal activity being conducted on the REO
Property which could serve as the basis for a claim or prosecution of any action
or proceeding seeking to impose civil or criminal liability on the applicable
Seller as the owner or the Administrative Agent as assignee.

(r) Condominium Units. Solely with respect to REO Properties which are
condominium units, neither the Sellers nor any Affiliates are a “sponsor” or a
nominee of a “sponsor” under any plan of condominium organization affecting the
unit and the ownership and sale of any condominium unit will not violate any
federal, state or local law or regulation regarding condominiums or require
registration, qualification or similar action under such law or regulation.

(s) Mechanic’s Liens. Neither the Sellers nor any Affiliates have performed any
work on the REO Property which could give rise to the filing of a mechanics’ or
materialmen’s lien or liens in the nature thereof.

(t) Listing Agreements. Each Seller has provided the Custodian or the Buyer with
a copy of each listing agreement with any real estate broker with respect to the
REO Property. Each such listing agreement may be terminated without any cost or
expense to the Administrative Agent and

(u) Lease Agreements Terminable. There are no existing lease agreements with any
tenant with respect to any REO Property which are not terminable upon thirty
(30) days’ notice to the tenant.

7